Exhibit 10.1
 
OFFICE BUILDING LEASE
 
BETWEEN
 
OT9 OWNER, LLC,
a Delaware limited liability company
 
(LANDLORD)
 
AND
 
SIGNAL GENETICS, INC.,
a Delaware corporation
 
(TENANT)
 
August 18, 2014
 
5740-5770 FLEET STREET
CARLSBAD, CALIFORNIA
 


 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS


     
Page
        ARTICLE 1  
TERMS AND DEFINITIONS
1
1.1
 
Landlord
1
1.2
 
Landlord’s Address
1
1.3
 
Tenant
1
1.4
 
Tenant’s Address and Premises
1
1.5
 
Building
2
1.6
 
Premises
2
1.7
 
Initial Term
2
1.8
 
Tenant’s Vehicle Parking Spaces
2
1.9
 
Tenant Improvements
2
1.10
 
Scheduled Commencement Date
2
1.11
 
Commencement Date
2
1.12
 
Basic Rent
2
1.13
 
Base Year
2
1.14
 
Tenant’s Percentage
2
1.15
 
Security Deposit
2
1.16
 
Broker(s)
2
1.17
 
Permitted Use
2
1.18
 
Building Area
2
        ARTICLE 2  
PREMISES AND COMMON AREAS
3
2.1
 
Premises
3
2.2
 
Rentable and Usable Area
3
2.3
 
Common Areas
3
2.4
 
Landlord’s Reservation of Rights
4
        ARTICLE 3  
TERM
4
3.1
 
Initial Term
4
3.2
 
Option to Extend
4
        ARTICLE 4  
DELIVERY
6
        ARTICLE 5  
RENT
7
5.1
 
Annual Basic Rent
7
5.2
 
Additional Rent
7
5.3
 
Late Payment
7
5.4
 
Additional Late Payment Remedies
7
        ARTICLE 6  
RENT ADJUSTMENT
8
6.1
 
Definitions
8
6.2
 
Calculation Methods and Adjustments
10
6.3
 
Payment of Tenant’s Percentage of Operating Expenses and Real Property Taxes
11
6.4
 
Review of Annual Reconciliation
12
        ARTICLE 7  
SECURITY DEPOSIT
12
7.1
 
Security Deposit
12
7.2
 
Reserved
13
        ARTICLE 8  
USE
13
8.1
 
General
13

 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
 

     
Page
       
8.2
 
Laws/CC&&R’s
13
8.3
 
Hazardous Materials
14
        ARTICLE 9  
MOLD
16
        ARTICLE 10  
NOTICES
16
10.1
 
Method of Delivery
16
10.2
 
Receipt of Notices
17
10.3
 
Statutory Service of Notice
17
        ARTICLE 11  
BROKERS
17
        ARTICLE 12  
HOLDING OVER
17
        ARTICLE 13  
TAXES ON TENANT’S PROPERTY
17
13.1
 
Personal Property and Fixtures
17
13.2
 
Tenant Improvements
18
13.3
 
Additional Taxes
18
        ARTICLE 14  
CONDITION OF PREMISES
18
        ARTICLE 15  
ALTERATIONS
19
15.1
 
Alterations and Major Alterations
19
15.2
 
Removal of Alterations and Tenant’s Personal Property
19
        ARTICLE 16  
REPAIRS
20
       
16.1
 
Tenant Obligations
20
16.2
 
Landlord Obligations
20
        ARTICLE 17  
LIENS
21
        ARTICLE 18  
ENTRY BY LANDLORD
21
        ARTICLE 19  
UTILITIES AND SERVICES
22
        ARTICLE 20  
INDEMNIFICATION AND EXCULPATION OF LANDLORD
22
        ARTICLE 21  
DAMAGE TO TENANT’S PROPERTY
23
        ARTICLE 22  
TENANT’S INSURANCE
23
22.1
 
General Insurance Provisions
23
22.2
 
Standard of Insurance
25
22.3
 
Landlord Insurance
25
22.4
 
Subrogation Waivers
26
        ARTICLE 23  
DAMAGE OR DESTRUCTION
26
23.1
 
Damages
26
23.2
 
Termination of Lease
27
23.3
 
Rent Abatement
27
23.4
 
Inability to Repair
27

 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
 

     
Page
       
23.6
 
Waiver of Statute
27
        ARTICLE 24  
EMINENT DOMAIN
27
24.1
 
Permanent Taking
27
24.2
 
Temporary Taking
28
24.3
 
Waiver of Statute
28
        ARTICLE 25  
DEFAULTS AND REMEDIES
28
25.1
 
Tenant Default
28
25.2
 
Landlord Remedies
29
25.3
 
Additional Remedies
29
25.4
 
Late Fee
30
25.5
 
Landlord’s Right to Cure
30
25.6
 
Waiver of Redemption
30
25.7
 
Landlord’s Default
30
        ARTICLE 26  
NO WAIVER
31
        ARTICLE 27  
ASSIGNMENT AND SUBLETTING
31
27.1
 
Transfer
31
27.2
 
Transfer Procedure
31
27.3
 
Recapture
32
27.4
 
Landlord’s Consent; Consent Standards; No Release
32
27.5
 
Landlord’s Costs; Transfer Premiums
33
27.6
 
Rights Not Transferable
33
        ARTICLE 28  
SUBORDINATION
34
        ARTICLE 29  
ESTOPPEL CERTIFICATE
34
29.1
 
Tenant Estoppel Certificate
34
29.2
 
Failure to Deliver
35
        ARTICLE 30  
PROJECT PLANNING
35
        ARTICLE 31  
SURRENDER OF PREMISES
35
        ARTICLE 32  
PERFORMANCE BY TENANT
35
        ARTICLE 33  
PARKING
35
        ARTICLE 34  
LIMITATION ON LIABILITY
36
34.1
 
Landlord’s Liability
36
        ARTICLE 35  
CONFIDENTIALITY
36
        ARTICLE 36  
MISCELLANEOUS
36
36.1
 
Rules and Regulations
36
36.2
 
Conflict of Laws
36
36.3
 
Successors and Assigns
36
36.4
 
Professional Fees
37

 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
 

     
Page
       
36.5
 
Mortgagee Protection
37
36.6
 
Definition of Landlord
37
36.7
 
Identification of Tenant
37
36.8
 
Force Majeure
37
36.9
 
Terms and Headings
37
36.10
 
Examination of Lease
37
36.11
 
Time
38
36.12
 
Prior Agreement; Amendments
38
36.13
 
Severability
38
36.14
 
Recording
38
36.15
 
Modification for Lenders
38
36.16
 
Financial Statements
38
36.17
 
Quiet Enjoyment
38
36.18
 
Tenant as Corporation, Partnership or Limited Liability Company
38
36.19
 
CASp Disclosure
38
36.20
 
Early Access
38
36.21
 
Temporary Space
39
        ARTICLE 37  
SIGNAGE
39
        ARTICLE 38  
EXECUTIVE ORDER 13224
40
        ARTICLE 39  
WAIVER OF JURY TRIAL
40
        ARTICLE 40  
TENANT REPRESENTATIONS
40







 
 

--------------------------------------------------------------------------------

 
LIST OF EXHIBITS
 
EXHIBIT
    SECTION REFERENCE
A-I
-
Outline of Floor Plan of Premises
2.1
A-II
-
Project Site Plan
2.1
B
-
Work Letter Agreement
2.1
Sch. B-1
-
Building Standard Improvements
Exhibit B
Sch. B-2
-
Space Plan
Exhibit B
C
-
Memorandum of Lease Terms
3
D
-
Reserved
-
E
-
Standards for Utilities and Services
19
F
-
Form of Estoppel Certificate
29
G
-
Rules and Regulations
31
H
-
Parking Rules and Regulations
40
I
-
Janitorial Specifications
Exhibit I
       

 

 
 
 

--------------------------------------------------------------------------------

 
OFFICE BUILDING LEASE
 
THIS OFFICE BUILDING LEASE (this “Lease”) is made as of August ___, 2014 (the
“Effective Date”), by and between OT9 OWNER, LLC, a Delaware limited liability
company (“Landlord”), and SIGNAL GENETICS, INC., a Delaware corporation
(“Tenant”).
 
ARTICLE 1
 
TERMS AND DEFINITIONS
 
For the purposes of this Lease, the following terms shall have the following
definitions and meanings:
 
1.1 Landlord: OT9 Owner, LLC, a Delaware limited liability company
 
1.2 Landlord’s Address:
 
(For Notices)
 
OT9 Owner, LLC
c/o BBL Inc.
450 B Street, Suite 400
San Diego, CA 92101
Attention: Casey Brown


(For Rent – via regular U.S. mail only (use address below for overnight or
courier deliveries))
 
OT9 Owner, LLC
PO Box 515452
Los Angeles, CA 90051-6752
 
(For Rent – via overnight and courier deliveries only)
 
OT9 Owner, LLC
c/o Source HOV-Carson
Carson Industrial Park
Attn: Cherie Reddy c/o Wausau Financial Systems
20500 Belshaw Avenue
Carson, CA 90746
 
(For Rent – via transfers only)


Bank Name: OneWest Bank, FSB
Account No.: 1852010300
Account Name:  OT9 Owner, LLC
ABA:  322270288


1.3 Tenant:  Signal Genetics, Inc., a Delaware corporation
 
1.4 Tenant’s Address:
 
(For Notices)
 
Signal Genetics, Inc.
5740 Fleet Street, Suite 260
Carlsbad, CA 92008
 
- 1 -

--------------------------------------------------------------------------------

 
1.5 Building: That certain two (2)-story building located at 5740 Fleet Street,
Carlsbad, California 92008 (the “Building”), within the Project (defined in
Section 2.1 below).
 
1.6 Premises:  Approximately 5,561 Rentable Square Feet (defined below) (and
4,708 Usable Square Feet (defined below)), subject to final determination in
accordance with Section 2.2 below, in Suite number 260 in the Building (the
“Premises”).
 
1.7 Initial Term:  Thirty-six (36) months commencing on the Commencement Date.
 
1.8 Tenant’s Vehicle Parking Spaces:  Tenant is hereby allocated four (4)
unreserved parking spaces per 1,000 rentable square feet of the Premises
(“Unreserved Parking Spaces”), within the Parking Areas (defined below) at no
additional charge during the term, subject to Section 33.1 below.
 
1.9 Tenant Improvements:  Landlord shall construct Tenant Improvements per the
Space Plan attached as Schedule “B-2” to the Work Letter Agreement (defined
below), and incorporated herein by this reference (“Space Plan”) and pursuant to
the Work Letter Agreement described in Section 2.1 below.
 
1.10 Scheduled Commencement Date:  October 1, 2014 (the “Scheduled Commencement
Date”).
 
1.11 Commencement Date:  The thirtieth (30th) day after the date on which
Landlord delivers possession of the Premises to Tenant with the Tenant
Improvements Substantially Complete pursuant to the terms and conditions of, and
as that term is defined in, the Work Letter Agreement (“Delivery
Date”).  Commencing on the Delivery Date, Tenant may occupy and conduct its
business operations within the Premises under all of the terms and conditions of
this Lease (other than the obligation to pay Basic Rent) and the Rules and
Regulations attached hereto.
 
1.12 Basic Rent: Commencing as of the Commencement Date, Tenant shall pay the
following Basic Rent:
 
Months of Term
 
Monthly Installments of Basic Rent
 
($/mo)
 
Annual Basic Rent
 
($/yr)
1-12*
 
$13,902.50
 
$166,830.00
13-24
 
$14,347.38
 
$172,168.56
25-36
 
$14,792.26
 
$177,507.12

 
* Monthly installments of Basic Rent shall be abated for a period beginning on
the first day of the second (2nd) month of the Initial Term and ending on the
last day of the fourth (4th) month of the Initial Term pursuant to the terms and
conditions of Section 5.1 below.
 
Basic Rent shall be net of electricity service.
 
1.13 Base Year: Calendar year 2015 (the “Base Year”).
 
1.14 Tenant’s Percentage:  3.12%.
 
1.15 Security Deposit:  $14,792.26.
 
1.16 Broker(s):  Colliers International (Kevin Craven, David Kuchinsky),
representing Tenant, and Cassidy Turley (Matty Sundberg, Aric Starck),
representing Landlord.
 
1.17 Permitted Use:  General office purposes and no other use, subject to
compliance with all applicable Laws (defined below) (the “Permitted Use”).
 
1.18 Building Area:  39,632 Rentable Square Feet.
 
1.19 Project Area:  178,482 Rentable Square Feet.
 
 
- 2 -

--------------------------------------------------------------------------------

 
ARTICLE 2
 
PREMISES AND COMMON AREAS
 
2.1 Premises.  Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord the Premises outlined on the Floor Plan attached hereto, marked
Exhibit “A-I”, and incorporated herein by this reference (“Outline of Floor Plan
of Premises”).  The Premises are located in the Building, which, together with
the Parking Areas and three (3) additional two (2)-story office buildings
situated adjacent thereto (collectively known as the Ocean Terrace Corporate
Center), is located on the parcel or parcels of real property (“Project Site”)
outlined on the Project Site Plan attached hereto, marked as Exhibit “A-II”, and
incorporated herein by this reference (“Project Site Plan”) (all of which,
together with the Building Common Areas and the Project Common Areas, as
hereinafter defined, are collectively referred to as the “Project”).  The
Premises are leased in their “AS-IS” condition in accordance with Article 14;
provided however, (i) the Premises will be improved by Landlord with the Tenant
Improvements described in the Work Letter Agreement, a copy of which is attached
hereto, marked as Exhibit “B” and incorporated herein by this reference (“Work
Letter Agreement”); (ii) the Building Systems shall be in good working order and
repair as of the Commencement Date to serve the Premises at the levels described
in the Standards for Utilities and Services (defined below); and (iii) the
Premises shall be in good working order and repair as of the Commencement
Date.  The Premises are agreed, for the purposes of this Lease, to have
approximately the number of Rentable Square Feet designated in Section 1.6,
subject to adjustment as described in Section 2.2 below.  The parties hereto
agree that this Lease is upon and subject to the terms, covenants and conditions
herein set forth.  Each of Landlord and Tenant covenants as a material part of
the consideration for this Lease to keep and perform each and all of said terms,
covenants and conditions by it to be kept and performed.
 
2.2 Rentable and Usable Area.
 
2.2.1. Landlord and Tenant stipulate and agree that:  (a) subject to Section
2.2.2 below, (i) the Rentable Square Feet contained in the Building is as
specified in Section 1.18 and (ii) the Rentable Square Feet contained in the
Project is 178,482, and (b) the Rentable Square Feet of the Building shall
include all of, and the Rentable Square Feet of the Premises shall include a
portion of (such portion to be equitably determined by Landlord) the total
square feet contained in the common areas (i.e., lobbies, mail room, fire
control room, etc.) on the ground floor of the Building.  The initial Monthly
Basic Rent, Annual Basic Rent and Tenant’s Percentage specified in Section 1.14
of this Lease are based upon the approximate Rentable Square Feet of the
Premises set forth in Section 1.6 and the Rentable Square Feet of the Building
set forth in Section 1.18.  The Memorandum of Lease Terms (as defined in Section
3) shall indicate, among other things, the actual Rentable Square Feet and
Usable Square Feet of the Premises, as set forth in this Section 2.2.1.
 
2.2.2. Landlord reserves the right to modify (a) the standards utilized
hereunder for the measurement of Rentable Square Feet and Usable Square Feet (so
long as any such modification is reasonably consistent with then prevailing
Institutional Owner Practices (defined below)) and (b) consistent with any such
modifications of measurement standards, to adjust the Rentable Square Feet and
Usable Square Feet of the Premises and the Building and/or portions thereof and
any economic terms set forth herein (such as Tenant’s Percentage) calculated on
the basis thereof; provided that Landlord shall have no right to adjust the
Basic Rent then in effect as a result of any such modification.
 
2.3 Common Areas.  Tenant and its employees, invitees and agents shall have the
nonexclusive right to use in common with Landlord and other tenants or occupants
of the Project and their respective employees, invitees and agents, subject to
the Rules and Regulations referred to in Section 35.1 below and all covenants,
conditions and restrictions affecting the Project, the following areas
appurtenant to the Premises:
 
2.3.1. the Building’s common entrances, lobbies, shared entry lobbies and
corridors, shared restrooms, service areas, elevators, stairways, accessways and
ramps, and the common pipes, wires and appurtenant equipment serving the
Premises (collectively, the “Building Common Areas”);
 
2.3.2. loading and unloading areas, trash areas, service areas, parking areas,
roadways, sidewalks, walkways, plazas, parkways, driveways, landscaped areas and
similar areas and facilities from time to time situated within the Project
(collectively, the “Project Common Areas”); and
 
 
- 3 -

--------------------------------------------------------------------------------

 
2.3.3. the Parking Areas.
 
2.4 Landlord’s Reservation of Rights.  Landlord reserves for itself, and for the
owner(s) and operator(s) of the Project or any portion thereof, the right from
time to time without material interference with Tenant’s Permitted Use:
 
2.4.1. to install, use, maintain, repair and replace pipes, ducts, conduits,
wires and appurtenant meters and equipment for service to other parts of the
Building above the ceiling surfaces, below the floor surfaces, within the walls
and in the central core areas of the Premises, and to relocate any pipes, ducts,
conduits, wires and appurtenant meters and equipment which are located in the
Premises or elsewhere, and to expand the Building and/or the Parking Areas
(after which expansion there shall be an appropriate adjustment made to Tenant’s
Percentage);
 
2.4.2. to make changes in its sole and absolute discretion to the Building
Common Areas, the Project Common Areas and/or the Parking Areas, including,
without limitation, changes in the location, size, shape and number of
driveways, entrances, parking spaces, parking areas, loading and unloading
areas, ingress, egress, direction of traffic, landscaped areas and walkways;
 
2.4.3. to close temporarily any of the Building Common Areas, the Project Common
Areas and/or the Parking Areas for maintenance purposes and to avoid claims of
prescriptive rights so long as reasonable access to the Premises remains
available;
 
2.4.4. to designate other land outside the boundaries of the Building or the
Project to be a part of the Project Common Areas;
 
2.4.5. to add additional buildings and improvements to the Project Common Areas;
 
2.4.6. to use the Building Common Areas, the Project Common Areas and/or the
Parking Areas while engaged in making additional improvements, repairs or
alterations to the Building, the Parking Areas or the Project, or any portion
thereof; and
 
2.4.7. to do and perform such other acts and make such other changes in, to or
with respect to the Project or any portion thereof as Landlord and/or the
owner(s) and/or operator(s) thereof may deem to be appropriate.
 
ARTICLE 3
 
TERM
 
3.1 Initial Term.  The “Initial Term” of this Lease shall be for the period
designated in Section 1.7, commencing on the Commencement Date and ending on the
last day of the month in which the expiration of such period occurs, unless
sooner terminated as hereinafter provided; provided that if the Commencement
Date occurs on a day other than the first day of any calendar month, for
purposes of calculating the date (the “Expiration Date”) on which the Term is
scheduled to expire and the timing of all scheduled increases in Basic Rent
during the Term, the Commencement Date shall be deemed to be the first day of
the calendar month following the Commencement Date.  The Commencement Date, the
date upon which the Initial Term of this Lease shall end unless sooner
terminated pursuant to the provisions hereof, the Rentable Square Feet and
Usable Square Feet in the Premises and Tenant’s Percentage as determined
pursuant to Section 2.2 above shall be specified in a Memorandum of Lease Terms,
which shall be in the form of Exhibit “C”, attached hereto and incorporated
herein by this reference (the “Memorandum of Lease Terms”), and shall be
executed by Tenant as soon as practicable after the Commencement Date.  As used
herein, “Term” shall refer to the Initial Term as it may be extended by written
agreement of Landlord and Tenant, including, without limitation, as a result of
Tenant’s exercise of its Extension Option in accordance with Section 3.2, below.
 
3.2 Option to Extend.  Tenant shall have the option (“Extension Option”) to
extend the Term of this Lease for one (1) additional period of three (3) years
(“Extension Term”).  The Extension Term shall commence on the day immediately
following the last day of the Initial Term and shall end on the day immediately
preceding the third (3rd) anniversary of the first day of such Extension
Term.  Notwithstanding any provision of this Section 3.2 to the contrary, the
Extension Option shall be personal to Signal Genetics, Inc. or any Permitted
Transferee (as that term is defined in Section 27.7 below).
 
 
- 4 -

--------------------------------------------------------------------------------

 
(a)           Tenant shall exercise the Extension Option by giving written
notice to Landlord of its election to do so not earlier than nine (9) months and
not later than six (6) months prior to the last day of the Initial Term.  The
giving of such notice of extension by Tenant shall automatically extend the Term
of this Lease for such Extension Term, and no instrument of renewal or extension
need be executed.  In the event that Tenant fails to give timely notice to
Landlord, this Lease shall automatically terminate at the end of the Initial
Term and Tenant shall have no further option to extend the Term of this
Lease.  The Extension Option shall be exercisable by Tenant only on the express
condition that (i) at the time of the exercise, and at all times prior to the
commencement of the Extension Term, Tenant shall not be in monetary or material
default beyond any applicable notice and cure period under any of the provisions
of this Lease, and (ii) Tenant shall not have been ten (10) or more days late in
the payment of Basic Rent more than once during any twelve (12) consecutive
month period during the Initial Term.
 
(b)           The Extension Term shall be on all the terms and conditions of
this Lease, except that:  (i) Tenant shall have no further right or option to
extend the Term as provided by this Section 3.2 and (ii) the Basic Rent for the
Extension Term shall be equal to the Fair Market Rental Value of the Premises
for such Extension Term, determined pursuant to Subsection 3.2(c) below.  If
Tenant subleases any portion of the Premises or assigns or otherwise transfers
any interest under this Lease (other than to a Permitted Transferee), the
Extension Option shall lapse.  If Tenant subleases any portion of the Premises
or assigns or otherwise transfers any interest of Tenant under this Lease to any
person or entity (other than a Permitted Transferee) after the exercise of the
Extension Option but prior to the commencement of the Extension Term (whether
with or without Landlord’s consent), the Extension Option shall lapse and the
Term of this Lease shall expire as if the Extension Option was not exercised.
 
(c)           For the purposes hereof, “Fair Market Rental Value” of the
Premises shall mean rent (including additional rent and considering any “base
year” or “expense stop” applicable thereto), including all escalations, at which
tenants, as of the commencement of the Extension Term are, pursuant to lease
renewal transactions completed within the eighteen (18) months prior to the
first day of the Extension Term, leasing non-sublease, non-encumbered,
non-synthetic, non-equity space (unless such space was leased pursuant to a
definition of “fair market” comparable to the definition of Fair Market Rental
Value) comparable in size, location and quality to the Premises for a Comparable
Term, as that term is defined in this Subsection 3.2(c) (“Comparable
Transactions”), which comparable space is located in the Comparable Buildings,
as that term is defined in this Subsection 3.2(c), giving appropriate
consideration to the annual rental rates per rentable square foot, the standard
of measurement by which the rentable square footage is measured, the ratio of
rentable square feet to usable square feet, and taking into consideration only,
and granting only, the following concessions (provided that the rent payable in
Comparable Transactions in which the terms of such Comparable Transactions are
determined by use of a discounted fair market rate formula shall be equitably
increased in order that such Comparable Transactions will not reflect a
discounted rate) (collectively, “Rent Concessions”):  (a) rental abatement
concessions or build-out periods, if any, being granted such tenants in
connection with such comparable spaces; (b) tenant improvements or allowances
provided or to be provided for such comparable space; and (c) all other monetary
concessions, if any, being granted such tenants in connection with such
comparable space; provided, however, that notwithstanding anything to the
contrary herein, no consideration shall be given to the fact that Landlord is or
is not required to pay a real estate brokerage commission in connection with the
applicable term or the fact that the Comparable Transactions do or do not
involve the payment of real estate brokerage commissions.  Notwithstanding
anything to the contrary herein, the calculation of Fair Market Rental Value
shall also take into consideration any rights, privileges or licenses relating
to the use or occupancy of the Premises granted to Tenant.  The term “Comparable
Term” shall refer to the length of the lease term, without consideration of
options to extend such term, for the space in question.  In addition, the
determination of the Fair Market Rental Value shall include a determination as
to whether, and if so to what extent, Tenant must provide Landlord with
financial security, such as a letter of credit or guaranty, for Tenant’s rent
obligations during the Extension Term.  Such determination shall be made by
reviewing the extent of financial security then generally being imposed in
Comparable Transactions upon tenants of comparable financial condition and
credit history to the then existing financial condition and credit history of
Tenant (with appropriate adjustments to account for differences in the
then-existing financial condition of Tenant and such other tenants).  The term
“Comparable Buildings” shall mean the Building and other office buildings which
are comparable to the Building in terms of age (based upon the date of
completion of construction or major renovation as to the building containing the
portion of the Premises in question), quality of construction, level of services
and amenities (including parking availability and parking rates), size and
appearance, and are located in the Carlsbad Ranch submarket (“Comparable Area”).
 
 
- 5 -

--------------------------------------------------------------------------------

 
(d)           Promptly after receiving Tenant’s notice of its election to
exercise the Extension Option, Landlord shall provide Tenant with Landlord’s
good faith estimate of the Fair Market Rental Value of the Premises for the
Extension Term (“Landlord’s Fair Market Rental Value Notice”).  In the event
that Tenant objects to Landlord’s determination of the Fair Market Rental Value
within ten (10) business days following Tenant’s receipt of Landlord’s Fair
Market Rental Value Notice, Landlord and Tenant shall attempt to agree upon the
Fair Market Rental Value using their best good faith efforts.  If Landlord and
Tenant fail to reach agreement within ten (10) business days following Tenant’s
objection to the Fair Market Rental Value (the “Outside Agreement Date”), then
each party shall make a separate determination of the Fair Market Rental Value
within five (5) business days after the Outside Agreement Date, and such
determinations shall be submitted to arbitration in accordance with Subsection
3.2(d)(i) through Subsection 3.2(d)(vii) below.
 
(i)           Landlord and Tenant shall each appoint one arbitrator who shall be
a real estate broker who shall have been active over the five (5) year period
ending on the date of such appointment in the leasing of commercial office
properties in the Carlsbad Ranch submarket.  The determination of the
arbitrators shall be limited solely to the issue of whether Landlord’s or
Tenant’s submitted Fair Market Rental Value is the closest to the actual Fair
Market Rental Value, as determined by the arbitrators, taking into account the
requirements of Subsection 3.2(c).  Each such arbitrator shall be appointed
within fifteen (15) days after the applicable Outside Agreement Date.
 
(ii)           The two (2) arbitrators so appointed shall within ten (10) days
of the date of the appointment of the last appointed arbitrator agree upon and
appoint a third arbitrator who shall be qualified under the same criteria set
forth hereinabove for qualification of the initial two (2) arbitrators.
 
(iii)           The three (3) arbitrators shall within thirty (30) days of the
appointment of the third arbitrator reach a decision as to whether the parties
shall use Landlord’s or Tenant’s submitted Fair Market Rental Value and shall
notify Landlord and Tenant thereof.
 
(iv)           The decision of the majority of the three (3) arbitrators shall
be binding upon Landlord and Tenant.
 
(v)           If either Landlord or Tenant fails to appoint an arbitrator within
fifteen (15) days after the applicable Outside Agreement Date, then the
arbitrator appointed by one of them shall reach a decision, notify Landlord and
Tenant thereof and such arbitrator’s decision shall be binding upon Landlord and
Tenant.
 
(vi)           If the two (2) arbitrators fail to agree upon and appoint a third
arbitrator, or if both parties fail to appoint an arbitrator, then the
appointment of the third arbitrator or any arbitrator shall be dismissed and the
matter to be decided shall be forthwith submitted to arbitration under the
provisions of the American Arbitration Association, but subject to the
instruction set forth in this Subsection 3.2(d).
 
(vii)           The cost of the arbitration shall be paid by Landlord and Tenant
equally.
 
ARTICLE 4
 
DELIVERY
 
Landlord will endeavor to tender possession of the Premises to Tenant with the
Tenant Improvements Substantially Complete not less than thirty (30) days before
the Scheduled Commencement Date; provided, that if the date on which Landlord
actually tenders possession of the Premises to Tenant in such condition does not
occur on or before thirty (30) days before the Scheduled Commencement Date, this
Lease shall not be void or voidable, the Term of this Lease shall not be
extended, and Landlord shall not be liable to Tenant for any loss or damage
resulting therefrom; provided further that Landlord shall use commercially
reasonable efforts to tender to Tenant delivery of possession of the Premises in
such condition as soon as reasonably possible thereafter.
 
 
- 6 -

--------------------------------------------------------------------------------

 
ARTICLE 5
 
RENT
 
5.1 Annual Basic Rent.  Tenant shall pay Landlord as consideration for the use
and enjoyment of the Premises as “Basic Rent”, the Monthly Basic Rent designated
in Section 1.11 (subject to proration as hereinafter provided) in equal monthly
installments, each in advance on the first day of each calendar month during the
Term commencing on the Commencement Date, except that the first month’s Rent
shall be paid to Landlord upon delivery to Landlord of a copy of this Lease,
executed by Tenant.  If the Term of this Lease commences on a day other than the
first day of a calendar month or ends on a day other than the last day of a
calendar month, then the Rent for such period shall be prorated on the basis of
a thirty (30) day month.  Landlord hereby waives Tenant’s obligation to pay
Basic Rent for a period beginning on the first day of the second (2nd) month of
the Initial Term and ending on the last day of the fourth (4th) month of the
Initial Term.  Landlord and Tenant acknowledge and agree, however, that the
foregoing waiver by Landlord of Tenant’s obligation to pay Basic Rent does not
extend to Tenant’s obligation to pay the cost of separately metered electricity
or Additional Rent in accordance with the provisions of Section 5.2
below.  Notwithstanding the foregoing, in the event that Tenant commits a
default or abandons or vacates the Premises prior to the expiration of the
Lease, or if Tenant’s right to possession of the Premises is terminated by
Landlord as a result of Tenant committing a default, Landlord shall be entitled
to recover from Tenant, in addition to any damages otherwise available to
Landlord under the terms and conditions of this Lease, an amount equal to the
unamortized portion of the monthly installments of Basic Rent waived by Landlord
in accordance with the provisions of this Section 5.1.
 
5.2 Additional Rent.  In addition to the Basic Rent, Tenant agrees to pay as
Additional Rent (defined below) the amount of Rent adjustments and other charges
required by this Lease.  Other charges to be paid by Tenant hereunder,
including, without limitation, payments for Tenant’s Percentage Share of
Operating Expenses, Real Property Taxes, insurance, insurance deductibles and
repairs shall be considered “Additional Rent” for purposes of this Lease.  The
term “Rent” as used in this Lease shall mean Basic Rent and Additional Rent and
all other amounts payable by Tenant pursuant to this Lease.  When no other time
is stated herein for payment, payment of any amount due from Tenant to Landlord
hereunder shall be made within fifteen (15) business days after Tenant’s receipt
of Landlord’s invoice or statement therefor.  All Rent shall be paid to
Landlord, without prior demand and without any deduction or offset except as
specified herein, in lawful money of the United States of America, at the
address designated in Section 1.2 hereof or to such other person or at such
other place as Landlord may from time to time designate in writing.
 
5.3 Late Payment.  If Tenant fails to pay any installment of Rent when due or in
the event Tenant fails to make any other payment for which Tenant is obligated
under this Lease when due, such late amount shall accrue interest and Tenant
shall pay Landlord as Additional Rent interest on such amount at an annual rate
(the “Default Rate”) equal to the lesser of:  (a) the then prevailing prime rate
of Bank of America NT & SA (the “Prime Rate”) plus six (6) percentage points or
(b) the maximum rate permitted by law from the date such amount became due until
such amount is paid.  If the format or components of the Prime Rate are
materially changed, or if the Prime Rate ceases to exist, Landlord shall
substitute a prime rate or alternative base rate of interest that is maintained
by the Bank of America NT & SA or similar financial institution which Landlord
determines in its reasonable business judgment.  In addition to said interest,
Tenant shall pay to Landlord concurrently with any installment of Rent, or other
payment, not paid within five (5) days of the date upon which it is due, and
Landlord may demand same from Tenant, as Additional Rent, a late charge equal to
five percent (5%) of the late amount to compensate Landlord for the extra costs
incurred as a result of such late payment.  THE PARTIES AGREE THAT ANY SUCH LATE
PAYMENT MAY CAUSE LANDLORD TO INCUR ADMINISTRATIVE COSTS AND OTHER DAMAGE, THE
EXACT AMOUNT OF WHICH WOULD BE IMPRACTICABLE OR EXTREMELY DIFFICULT TO
ASCERTAIN, AND THAT SUCH INTEREST AND LATE CHARGE REPRESENT A FAIR AND
REASONABLE ESTIMATE OF THE DETRIMENT THAT LANDLORD WILL SUFFER BY REASON OF LATE
PAYMENT BY TENANT.  Acceptance of any such interest and late charge shall not
constitute a waiver of any Tenant Default with respect to the overdue amount, or
prevent Landlord from exercising any of the other rights and remedies available
to Landlord hereunder or at law.
 
5.4 Additional Late Payment Remedies.  If any payment of Rent made by check,
draft or money order is returned to Landlord due to insufficient funds, or
otherwise, Landlord shall have the right, at any time thereafter and upon Notice
(defined below) to Tenant, to require Tenant to make all subsequent payments of
Rent by cashier’s or certified check.  Any payment returned to Landlord shall be
subject to a handling charge of $50.00.  If Tenant fails to pay an installment
of Basic Rent within ten (10) days following the date the same is due on any
three (3) or more occasions during any twelve (12) month period, Landlord shall
have the right, in addition to any other rights or remedies it may have
hereunder or at law, to require Tenant thereafter to pay installments of Basic
Rent quarterly in advance.
 
 
- 7 -

--------------------------------------------------------------------------------

 
ARTICLE 6
 
RENT ADJUSTMENT
 
6.1 Definitions.  For the purposes of this Lease, the following terms shall be
defined as follows:
 
6.1.1. Annual Operating Expense Allowance: “Annual Operating Expense Allowance”
shall mean the Tenant’s Percentage of the actual Operating Expenses allocable
hereunder to the Base Year.
 
6.1.2. Operating Expenses:  “Operating Expenses” shall consist of all costs of
operation, management, ownership, insurance, maintenance and repair of the
Project, including without limitation the Building, the Building Common Areas,
the Parking Areas, the Project Common Areas and all other portions of the
Project, including any expansions thereof by Landlord or by the owner(s) and/or
the operator(s) thereof.  Operating Expenses shall include, without limitation,
the following:  (a) any and all non-tax assessments payable by Landlord for, or
costs or expenses incurred by Landlord in connection with, the Building or the
Project pursuant to any covenants, conditions or restrictions, reciprocal
easement agreements, tenancy-in-common agreements or similar restrictions and
agreements affecting the Building or the Project; (b) assessments and any taxes
or assessments hereafter imposed in lieu thereof; (c) Rent taxes and gross
receipts taxes (whether assessed against Landlord or assessed against Tenant and
paid by Landlord, or both); (d) water and sewer charges; (e) accounting, legal
and other consulting fees incurred by Landlord in connection with the Project or
any portion thereof; (f) the net cost and expense of insurance, and any
associated insurance deductibles, for which Landlord and/or the owner(s) and/or
the operator(s) of the Project is (are) responsible or any first mortgagee with
a lien affecting the Premises reasonably deems necessary in connection with the
operation of the Building or the Project; (g) common area utilities, including,
but not limited to, any and all costs and fees associated with the installation,
maintenance, repair, or replacement of intrabuilding network telephone and data
cable; (h) janitorial services, security, labor, utilities surcharges or any
other costs levied, assessed or imposed by, or at the direction of, or resulting
from statutes, including, but not limited to, the Americans with Disabilities
Act (42 U.S.C. Section 12101 et seq.), or regulations or interpretations thereof
promulgated by, any federal, state, regional, municipal or local government
authority in connection with the use or occupancy of the Project or any portion
thereof; (i) costs and expenses incurred or suffered by Landlord in connection
with transportation or energy management programs; (j) the cost (amortized over
such period as is customary under sound institutional real estate property
management procedures (“Institutional Owner Practices”), together with interest
at a rate (“Interest Rate”) equal to the Prime Rate plus two (2) percentage
points on the enumerated balance):  (i) of any capital improvements or
replacements intended as labor-saving devices or to effect other economies in
the maintenance or operation of, or stability of services to, the Building
(including Building Common Areas) or the Project Common Areas by Landlord or by
the owner(s) and/or the operator(s) thereof, or (ii) of replacing any equipment,
systems or materials needed to operate the Project or any portion thereof at the
same quality levels as prior to the improvement or replacement or as mandated by
revisions or governmental interpretations of any applicable Laws (defined
below), or (iii) which are designed to reduce Operating Expenses or to comply
with Laws; (k) costs incurred in the management of the Project, including
management fees (including supplies, materials, equipment, on-site management
office rent, wages and salaries of employees used in the management, operation
and maintenance thereof, payroll taxes and similar governmental charges with
respect thereto), a Building management fee (not to exceed three percent (3%) of
gross receipts, grossed up to reflect ninety-five percent (95%) occupancy); (l)
a monthly administrative fee of $2,000 for the Project; (m) all costs and
expenses for air-conditioning, waste disposal, heating, ventilating, elevator
repair and maintenance, supplies, materials, equipment, and tools incurred in
connection with the Project or any portion thereof (except as the same is
payable to Landlord by tenants of the Project under their leases for space in
the Project); (n) repair and maintenance of the roof and structural portions of
the Building, the Building Common Areas, the Project Common Areas and the
Parking Areas, including the plumbing, heating, ventilating, air conditioning
and electrical systems installed or furnished by Landlord; (o) maintenance costs
of the Building, the Parking Areas and the Project or any portion thereof,
including utilities and payroll expenses, rent of personal property used in
maintenance and all other upkeep; (p) costs and expenses of gardening and
landscaping the Project or any portion thereof; (q) maintenance of signs located
in or about the Project (other than Tenant’s signs or the signs of other tenants
or occupants of the Building who are responsible to maintain their own signs);
(r) personal property taxes levied on or attributable to personal property of
Landlord or the owner(s) and/or operator(s) of the Project used in connection
with the Project; (s) reasonable audit or verification fees incurred in
connection with the Project; and (t) the costs and expenses of repairs
(including latent defects), resurfacing, maintenance, painting, lighting,
cleaning, refuse removal, security and similar items incurred with respect to
the Project, including appropriate reserves.
 
 
- 8 -

--------------------------------------------------------------------------------

 
Operating Expenses shall not include:  (A) depreciation on the Building  or
equipment therein; (B) Landlord’s organizational overhead and executive salaries
(above building manager) and any expense paid to Landlord or to subsidiaries or
affiliates of Landlord for goods and/or services to the extent the same exceed
the costs of such by unaffiliated third parties on a competitive basis; (C) real
estate broker’s commissions; (D) legal fees and disbursements incurred for
collection of tenant accounts or negotiation of leases, or relating to disputes
between Landlord and other tenants and occupants of the Building or Project or
between Landlord, any management company and/or parking service; (E) the cost of
any capital improvements unless specifically permitted by this Section 6.1.2;
(F) Real Property Taxes; (G) amounts received by Landlord on account of proceeds
of warranties or insurance to the extent the proceeds are reimbursement for
expenses which were previously included in Operating Expenses and costs paid by
tenants on account of excess or after hours services and utilities; (H) payments
of principal and interest on any mortgages upon the Project or Building; (I)
payments of ground rent pursuant to any ground lease covering the Project or
Building; (J) the costs of gas, steam or other fuel; operation of elevators and
security systems; heating, cooling, air conditioning and ventilating; chilled
water, hot and cold domestic water, sewer and other utilities or any other
service work or facility, or level or amount thereof, provided to any other
tenant or occupant in the Project which either (x) is not required to be
supplied or furnished by Landlord to Tenant under the provisions of this Lease
or (y) is supplied or furnished to Tenant pursuant to the terms of this Lease
with separate or additional charge; (K) costs of building-out any tenant spaces;
and (L) any cost that is expressly excluded from Operating Expenses in an
express provision contained in this Lease.
 
6.1.3. Annual Real Property Tax Expense Allowance: “Annual Real Property Tax
Expense Allowance” shall mean the Tenant’s Percentage of the actual Real
Property Taxes allocable hereunder to the Base Year.
 
6.1.4. Real Property Taxes: “Real Property Taxes” shall mean and include any
form of assessment, re-assessment, license fee, license tax, business license
fee, commercial rent tax, levy, charge, penalty, tax or similar imposition,
imposed by any authority having the direct power to tax, including any city,
county, state or federal government, or any school, agricultural, lighting,
drainage or other improvement or special assessment district thereof, as against
any legal or equitable interest of Landlord in the Building, the Premises or the
Project, including but not limited to the following:
 
(A) any tax on Landlord’s “right” to other income from the Project or any
portion thereof or as against Landlord’s business of leasing the Project or any
portion thereof;
 
(B) any assessment, tax, fee, levy or charge in substitution, partially or
totally, of any assessment, tax, fee, levy or charge previously included within
the definition of real estate tax, including but not limited to, any
assessments, taxes, fees, levies and charges that may be imposed by governmental
agencies for such services as fire protection, street, sidewalk or road
maintenance, refuse removal and for other governmental services formerly
provided without charge to property owners or occupants, it being the intention
of Tenant and Landlord that all such new and increased assessments, taxes, fees,
levies and charges be included within the definition of “Real Property Taxes”
for the purposes of this Lease;
 
(C) any assessment, tax, fee, levy or charge allocable to or measured by the
area of any premises in the Project or the Rent payable hereunder and under any
other leases for premises in the Building, the Parking Areas or the Project,
including without limitation any gross income tax or excise tax levied by the
State, city or federal government, or any political subdivision thereof, with
respect to the receipt of such Rent, or upon or with respect to the possession,
leasing, operating, management, maintenance, alteration, repair, use or
occupancy by tenants of their premises in the Project, or any portion thereof;
and
 
 
- 9 -

--------------------------------------------------------------------------------

 
(D) any assessment, tax, fee, levy or charge upon this transaction or any
document creating or transferring an interest or an estate in the Project or any
portion thereof, or based upon a reassessment of the Project or any portion
thereof by virtue of a “change in ownership”, and as a result thereof, and to
the extent that in connection therewith, the Building is reassessed for real
estate tax purposes by the appropriate governmental authority pursuant to the
terms of Proposition 13 (as adopted by the voters of the State of California in
the June, 1978 election, or any successor statute).
 
Notwithstanding any provision of this Section 6.1.4 expressed or implied to the
contrary, “Real Property Taxes” shall not include Landlord’s federal or state
income, franchise, inheritance or estate taxes or any documentary transfer
taxes.
 
6.1.5. Tenant’s Percentage.  “Tenant’s Percentage” means the percentage set
forth in Section 1.14; provided, however, that Landlord reserves the right from
time to time during the Term of this Lease to recalculate Tenant’s Percentage,
in which case Tenant’s Percentage shall mean that numeric figure obtained by
dividing the Rentable Square Feet of the Premises, as adjusted pursuant to
Section 2.2, by the total Rentable Square Feet of the Project.
 
6.2 Calculation Methods and Adjustments.
 
6.2.1. For purposes of calculating the Operating Expenses for any year
(including the Base Year) during which actual occupancy of the Project is less
than ninety-five (95%) of the Rentable Square Feet of the Project, the variable
components of Operating Expenses (“Variable Expenses”) shall be adjusted by
Landlord to reflect ninety-five (95%) occupancy of the Rentable Square Feet of
the Project during such period.  In addition, if during all or any part of any
year Landlord does not provide any particular item of benefit, work or service
(the cost of which is a Variable Expense) to portions of the Project due to the
fact that such item of benefit, work or service is not required or desired by
the tenant of such space, or such tenant is itself obtaining and providing such
item of benefit, work or service, or for any other reason, then for purposes of
computing Variable Expenses for such year, Operating Expenses, as applicable,
shall be increased by an amount equal to the additional Variable Expenses which
would have been paid or incurred by Landlord during such period if Landlord had
furnished such item of benefit, work or service to such portions of the
Project.  For purposes of calculating the Real Property Taxes for any year
during which the Project is not one hundred percent (100%) constructed, the Real
Property Taxes shall be equitably adjusted by Landlord to reflect the Real
Property Taxes that would have been incurred for such year if the Project had
been one hundred percent (100%) constructed.
 
6.2.2. If in any one or more years following the Base Year, Real Property Taxes
are reduced as a result of any reassessment or any similar governmental act or
Law, including, without limitation, as the result of a Proposition 8 reduction
(a “Real Property Tax Reduction”), for purposes of calculation of excess Real
Property Taxes for such year and all subsequent years, Real Property Taxes
allocable to the Base Year shall be reduced to the amount of the Real Property
Tax Reduction less the amount of all reasonable costs and expenses incurred by
Landlord in connection with obtaining the Real Property Tax Reduction (the “Base
Year Tax Reduction”); provided, however, that if in any subsequent year the
amount of such Real Property Tax Reduction is decreased (other than to the
extent by virtue of the application of the annual percentage increase (presently
2.0%) in Real Property Taxes currently provided by statute (or any substitute
therefor hereafter adopted)), for purposes of the calculation of excess Real
Property Taxes for such subsequent year, the Base Year Tax Reduction shall be
correspondingly decreased.
 
6.2.3. Subject to the provisions of this Section 6.2, all calculations,
determinations, allocations and decisions to be made hereunder with respect to
Operating Expenses and Real Property Taxes shall be made in accordance with the
good faith determination of Landlord applying sound accounting and property
management principles consistently applied which are consistent with
Institutional Owner Practices.  Landlord shall have the right to equitably
allocate some or all Operating Expenses among particular classes or groups of
tenants in the Project or Building (for example, retail tenants) to reflect
Landlord’s good faith determination that measurably different amounts or types
of services, work or benefits associated with Operating Expenses, as applicable,
are being provided to or conferred upon such classes or groups.  All discounts,
reimbursements, rebates, refunds, or credits (collectively, “Reimbursements”)
attributable to Operating Expenses or Real Property Taxes received by Landlord
in a particular year shall be deducted from Operating Expenses or Real Property
Taxes, as applicable, in the year the same are received; provided, however, if
such practice is consistent with Institutional Owner Practices, Landlord may
treat Reimbursements generally (or under particular circumstances) on a
different basis.  Landlord shall have the right to exclude from Base Year
Operating Expenses the cost of items of service, work or benefits (i) not
provided following the Base Year, (ii) incurred due to circumstances not
applicable following the Base Year or due to market-wide labor-rate increases in
Operating Expenses due to extraordinary circumstances, including, without
limitation, boycotts, embargoes and strikes, and utility rate increases due to
extraordinary circumstances, and (iii) amortized costs relating to capital
improvements not included in subsequent years.
 
 
- 10 -

--------------------------------------------------------------------------------

 
6.2.4. As of the date of this Lease, Additional Rent under this Article 6 shall
be based on the Operating Expenses and Real Property Taxes for the Project.  If
the Project at any time contains more than one building, Landlord shall have the
right, from time to time, to equitably allocate some or all of the Operating
Expenses and/or Real Property Taxes for the buildings comprising the Project
among the Building and some or all of the other buildings of the Project.  In
such event, Landlord shall reasonably determine a method of allocating such
Operating Expenses and/or Real Property Taxes attributable to the Building
and/or such other building(s) of the Project to the Building and/or such other
building(s) and Tenant shall be responsible for paying its proportionate share
of such expense(s) which are allocated to the Building.  Landlord shall also
have the right, from time to time, to require Tenant to pay Tenant’s Percentage
of Operating Expenses and Real Property Taxes based solely on the Operating
Expenses and Real Property Taxes for the Building.
 
6.3 Payment of Tenant’s Percentage of Operating Expenses and Real Property
Taxes.  The provisions for payment of Tenant’s Percentage of excess Operating
Expenses and Tenant’s Percentage of excess Real Property Taxes are intended to
pass on to Tenant, and reimburse Landlord for, all costs and expenses of the
nature described in Section 6.1 incurred in connection with the ownership,
operation, management, insurance, maintenance and repair of the Project to the
extent such costs and expenses exceed in amount the Annual Operating Expense
Allowance or the Annual Real Property Tax Expense Allowance, as
applicable.  If:  (a) the Tenant’s Percentage of the actual Operating Expenses
paid or incurred by Landlord for any calendar year exceeds the Annual Operating
Expense Allowance then Tenant shall pay such excess ("Tenant's Percentage of
Excess Operating Expenses") as Additional Rent, and/or (b) if the Tenant’s
Percentage of the actual Real Property Taxes paid or incurred by Landlord for
any calendar year exceeds the Annual Real Property Tax Expense Allowance then
Tenant shall pay such excess ("Tenant's Percentage of Excess Real Property
Taxes") as Additional Rent.  Tenant shall pay any such excess amounts as
follows:
 
6.3.1. Estimate of Annual Operating Expenses and Real Property Taxes.  At the
beginning of each calendar year after the Base Year, or as soon thereafter as
practicable, Landlord shall deliver to Tenant a reasonable estimate (the
“Estimated Statement”) of Tenant's Percentage of Excess Operating Expenses and
Tenant's Percentage of Excess Real Property Taxes for the then current calendar
year.  Landlord may revise its estimates of Tenant's Percentage of Excess
Operating Expenses and Tenant's Percentage of Excess Real Property Taxes for any
year from time to time in its reasonable discretion, and upon receipt of a
revised Estimated Statement, Tenant shall begin making payments under this
Section 6.3.1 in accordance with such revised estimates.  For each calendar year
during the Term of this Lease, or portion thereof, Tenant shall pay to Landlord
the estimated Tenant's Percentage of Excess Operating Expenses and the estimated
Tenant's Percentage of Excess Real Property Taxes, as specified in the Estimated
Statement.  These estimated amounts shall be divided into twelve (12) equal
monthly installments.  Tenant shall pay to Landlord, concurrently with the
regular monthly Basic Rent payment next due following the receipt of such an
Estimated Statement, an amount equal to one monthly installment multiplied by
the number of months from the commencement of the calendar year for which such
estimates were prepared to the month of such payment, both months inclusive,
less any amounts paid under this Section 6.3.1 after commencement of such
calendar year based on the last Estimated Statement delivered by
Landlord.  Subsequent payments under this Section 6.3.1 shall be payable
concurrently with the regular monthly Rent payments for the balance of that
calendar year and shall continue until the next Estimated Statement is delivered
by Landlord.  Failure of Landlord to deliver an Estimated Statement for any
calendar year shall not relieve Tenant of its obligation to make estimated
payments of Tenant's Percentage of Excess Operating Expenses and Tenant's
Percentage of Excess Real Property Taxes under this Section 6.3.1.
 
6.3.2. Annual Reconciliation.  At the end of each calendar year or as soon
thereafter as practicable Landlord shall deliver to Tenant a statement (the
“Annual Reconciliation”) of (a) the actual annual Operating Expenses and
Tenant’s Percentage of Excess Operating Expenses for the preceding year, and (b)
the actual annual Real Property Taxes and Tenant’s Percentage of Excess Real
Property Taxes for the preceding year.  If for any year, the sum of Tenant’s
Percentage of Excess Operating Expenses and Tenant’s Percentage of Excess Real
Property Taxes (as specified in the Annual Reconciliation) is less than the
total amount of the estimated payments made by Tenant under Section 6.3.1 above
for such year, then any such overpayment, or overpayments, shall be credited
toward the monthly Rent next falling due after determination by Landlord of such
overpayment, or overpayments and shall be paid to Tenant in a lump sum for
periods after the expiration of the Term.  Similarly, if for any year, the sum
of Tenant’s Percentage of Excess Operating Expenses and Tenant’s Percentage of
Excess Real Property Taxes (as specified in the Annual Reconciliation) is more
than the total amount of the estimated payments made by Tenant under Section
6.3.1 above for such year, then any such underpayment, or underpayments, shall
be paid by Tenant to Landlord concurrently with the next regular monthly Basic
Rent payment coming due after Tenant’s receipt of the Annual Reconciliation (or
if the Term shall have expired or terminated, within thirty (30) days following
Tenant's receipt of such Annual Reconciliation).
 
 
- 11 -

--------------------------------------------------------------------------------

 
6.3.3. Survival of Reconciliation.  Even though the Term shall have expired and
Tenant shall have vacated the Premises, when the final determination of Tenant’s
Percentage of actual annual excess Operating Expenses, and/or of Tenant’s
Percentage of actual annual excess Real Property Taxes, for the year in which
this Lease terminates is delivered to Tenant, (a) Tenant shall immediately pay
any amounts payable to Landlord under Section 6.3.2 above (as a result of any
underpayments by Tenant under Section 6.3.1 above), and/or (b) conversely,
Landlord shall promptly rebate any amounts payable to Tenant under Section 6.3.2
(as a result of any overpayments under Section 6.3.1 above) provided that no
material monetary Tenant Default existed at the expiration or earlier
termination of this Lease.
 
6.4 Review of Annual Reconciliation.  Provided that Tenant is not then in
default with respect to its obligations under this Lease beyond any applicable
notice and cure period and provided further that Tenant strictly complies with
the provisions of this Section 6.4, Tenant shall have the right, at Tenant’s
sole cost and expense and upon thirty (30) days prior notice to Landlord, to
reasonably review Landlord’s supporting books and records (at Landlord’s
manager’s corporate offices) for any portion of the Operating Expenses or Real
Property Taxes for a particular year covered by an Annual Reconciliation, in
accordance with the procedures set forth in this Section 6.4.  Tenant shall,
within ninety (90) days after any such Annual Reconciliation is delivered to
Tenant, deliver a written notice (a “Dispute Notice”) to Landlord specifying the
items described in the Annual Reconciliation that are claimed to be incorrect,
and Tenant shall simultaneously pay to Landlord all amounts specified in the
applicable Annual Reconciliation (to the extent not previously paid).  The right
of Tenant under this Section 6.4 may only be exercised once for each year
covered by any Annual Reconciliation, and if Tenant fails to deliver a Dispute
Notice within the ninety (90) day period described above or fails to meet any of
the other above conditions of exercise of such right, the right of Tenant to
audit a particular Annual Reconciliation (and all of Tenant’s rights to make any
claim relating thereto) under this Section 6.4 shall automatically be deemed
waived by Tenant.  Any review of records under this Section 6.4 shall be at the
sole expense of Tenant, shall be conducted by Tenant’s own accounting staff or
by an independent certified public accountants of national standing which are
not compensated on a contingency fee or similar basis relating to the results of
such audit and shall be completed within sixty (60) days after Landlord provides
Tenant with access to Landlord’s supporting books and records.  Tenant
acknowledges and agrees that any records of Landlord reviewed under this Section
6.4 (and the information contained therein) constitute confidential information
of Landlord, which shall not be disclosed other than to Tenant’s accountants
performing the review and principals of Tenant who receive the results of the
review.  If Landlord disagrees with Tenant’s contention that an error exists
with respect to the Annual Reconciliation in dispute, Landlord shall have the
right to cause another review of that portion of Annual Reconciliation to be
made by a firm of independent certified public accountants of national standing
selected by Landlord (“Landlord’s Accountant”).  In the event of a disagreement
between the two accounting firms, the review of Landlord’s Accountant shall be
deemed to be correct and shall be conclusively binding on both Landlord and
Tenant.  In the event that it is finally determined pursuant to this Section 6.4
that a particular Annual Reconciliation overstated amounts payable by Tenant
under this Article 6 with respect to the applicable year by more than five
percent (5%), Landlord shall reimburse Tenant for the reasonable cost of
Tenant’s accountant.  In all other cases, Tenant shall be liable for Landlord’s
Accountant’s actual and reasonable fees and expenses.
 
 
- 12 -

--------------------------------------------------------------------------------

 
ARTICLE 7
 
SECURITY DEPOSIT
 
7.1 Security Deposit.  Tenant shall deposit with Landlord, upon delivery to
Landlord of a copy of this Lease executed by Tenant, the Security Deposit
designated in Section 1.15 (the “Security Deposit”).  Said sum shall be held by
Landlord as security for the full and faithful performance by Tenant of all of
the terms, covenants and conditions of this Lease to be kept and performed by
Tenant during the Term hereof and any extension hereof.  Landlord shall have the
right, but not the obligation, to apply all or any portion of the Security
Deposit for the payment of Rent or any other sum due hereunder, to cure any
default by Tenant of its obligations with respect to the restoration and
surrender of the Premises or to cure any Tenant Default at any time, in which
event Tenant shall be obligated to restore the Security Deposit to its original
amount within ten (10) business days, and Tenant’s failure to do so shall be
deemed to be a Default under this Lease.  Tenant hereby irrevocably waives and
relinquishes any and all rights, benefits, or protections, if any, Tenant now
has, or in the future may have, under Section 1950.7(c) of the California Civil
Code, any successor statute, and all other provisions of law, now or hereafter
in effect, including, but not limited to, any provision of law which:  (a)
establishes the time frame by which a landlord must refund a security deposit
under a lease, or (b) provides that a landlord may claim from a security deposit
only those sums reasonably necessary to remedy defaults in the payment of Rent,
to repair damage caused by a tenant, or to clean the subject premises.  Tenant
acknowledges and agrees that:  (i) any statutory time frames for the return of a
security deposit are superseded by the express period identified in this Section
7.1 and (ii) rather than be so limited, Landlord may claim from the Security
Deposit:  (A) any and all sums expressly identified in this Section 7.1, and (B)
any additional sums reasonably necessary to compensate Landlord for any and all
losses or damages caused by Tenant’s default of this Lease, including, but not
limited to, all damages or Rent due upon termination of this Lease pursuant to
Section 1951.2 of the California Civil Code, as amended and recodified from time
to time.  Landlord shall not be required to keep the Security Deposit separate
from its general funds, and Tenant shall not be entitled to interest on such
Security Deposit.  Within thirty (30) days following the expiration of the Term,
Landlord shall return the Security Deposit to Tenant, less such portion as
Landlord shall have applied in accordance with this Section 7.1.  Should
Landlord sell its interest in the Premises during the Term hereof and if
Landlord deposits with (or gives a credit to) the purchaser thereof the then
balance of the Security Deposit held by Landlord, Landlord shall be released
from any further liability with respect to the Security Deposit.
 
7.2 Reserved.
 
ARTICLE 8
 
USE
 
8.1 General.  Tenant shall use the Premises for the Permitted Use set forth in
Section 1.17 above, and shall not use or permit the Premises to be used for any
other purpose without the prior written consent of Landlord.  Nothing contained
herein shall be deemed to give Tenant any exclusive right to such use in the
Project or any portion thereof (excluding only the Premises).
 
8.2 Laws/CC&R’s.
 
8.2.1. Tenant shall not use or occupy the Premises in violation of any
applicable laws, regulations, rules, orders, statutes or ordinances of any
government agency, office and board or private entity in effect on or after the
Effective Date and applicable to the Project or the use or occupancy of the
Project (including, without limitation, the rules, regulations and requirements
of the Pacific Fire Rating Bureau, and of any similar body, the Americans with
Disabilities Act (42 U.S.C. Section 12101 et seq.) (the “ADA”) and Hazardous
Material Laws (as defined below) (collectively, “Laws”) or in violation of any
government-issued permit for the Building or Project or any of the Rules and
Regulations (as defined below), and shall, upon Notice from Landlord,
discontinue any use of the Premises which is declared by any governmental
authority having jurisdiction to be a violation of any Laws, or of any
government-issued permit for the Building or Project.  Subject to Landlord’s
completion of the Tenant Improvements in accordance with the provisions of this
Lease, Tenant shall cause the Premises to comply with all applicable Laws and
shall comply with any direction of any governmental authority having
jurisdiction which shall, by reason of the nature of Tenant’s use or occupancy
of the Premises, impose any obligation (including, but not limited to, any
obligation imposed pursuant to the ADA), upon Tenant or Landlord with respect to
the Premises or with respect to the use or occupancy thereof; provided, however,
unless resulting from an Alteration performed by Tenant or by Tenant's specific
use of the Premises (as opposed to general office use, generally), Tenant shall
not be responsible for any obligation imposed by the ADA after completion of the
initial Tenant Improvements with respect to the Common Areas of the Building and
the Premises (except its prorata share of compliance costs included in Operating
Expenses).  Tenant shall comply with all rules, orders, regulations and
requirements of the Pacific Fire Rating Bureau or any other organization
performing a similar function.  Tenant shall not do or permit to be done in or
about the Premises anything which causes the insurance on the Premises, the
Building or the Project or any portion thereof to be canceled or the cost
thereof increased.  Tenant shall promptly, upon demand, reimburse Landlord for
any additional premium charged for any insurance policy by reason of Tenant’s
failure to comply with the provisions of this Section 8.2.  In determining
whether increased premiums are a result of Tenant’s use of the Premises, a
schedule issued by the organization computing the insurance rate on the Project
or the Tenant Improvements showing the various components of such rate shall be
conclusive evidence of the several items and charges which make up such
rate.  Tenant shall promptly comply with all reasonable requirements of the
insurance authority or any present or future insurer relating to the
Premises.  Tenant shall not do or permit anything to be done in or about the
Premises which will in any way obstruct or interfere with the rights of Landlord
or other tenants or occupants of the Building, the Parking Areas or the Project,
or injure or annoy them, or use or allow the Premises to be used for any
improper, immoral, unlawful or objectionable purpose, nor shall Tenant cause,
maintain or permit any nuisance in or about the Premises or the Project.  Tenant
shall comply with all restrictive covenants and obligations created by private
contracts that affect the use and operation of the Premises, the Building, the
Parking Areas, the Project Common Areas or the Project.  Tenant shall not commit
or suffer to be committed any waste in or upon the Premises or the Project and
shall keep the Premises in first class repair and appearance.  If any
governmental license or permit shall be required for the proper and lawful
conduct of Tenant’s business in the Premises, Tenant, at its expense, shall
procure, maintain and comply with the terms and conditions of each such license
or permit.
 
 
- 13 -

--------------------------------------------------------------------------------

 
Without limiting the generality of the foregoing:
 
(A) Landlord and Tenant agree to cooperate, and Tenant shall use its
commercially reasonable efforts to participate in governmentally mandated
regulations or voluntary traffic management programs applicable to businesses
located in the area or to the Project, and, initially, shall encourage and
support the use of van and car pooling and transit systems by employees and
shall encourage and support staggered and flexible working hours for employees
to the fullest extent permitted by the requirements of Tenant’s
business.  Neither this Section 8.2.1(A) nor any other provision of this Lease,
however, is intended to or shall create any rights or benefits in any other
person, firm, company, governmental entity or the public.
 
(B) Landlord and Tenant agree to cooperate and comply with any and all
guidelines or controls imposed upon either Landlord or Tenant by federal or
state governmental organizations or by any energy conservation association to
which Landlord is a party concerning energy management
 
(C) All costs, fees, assessments and other charges paid by Landlord to any
governmental authority or voluntary association in connection with any program
of the types described in Sections 8.2.1(A) and 8.2.1(B), above, and all costs
and fees paid by Landlord to any governmental authority or third party pursuant
to or to effect such program, shall be included in Operating Expenses for the
purposes of Article 6, whether or not specifically listed in such Article 6.
 
(D) Tenant shall be liable for all penalties, noncompliance costs or other
losses, costs or expenses incurred by Landlord primarily as a result of Tenant’s
failure to comply with any of the provisions of Sections 8.2.1(A) through
8.2.1(C) above.  Any such amount shall be payable by Tenant to Landlord within
ten (10) business days after Landlord’s demand therefor as Additional
Rent.  Failure of Tenant to pay any amount due pursuant to this Section 8.2.1(D)
when due shall be deemed a Tenant Default pursuant to this Lease.
 
8.2.2. Tenant shall be responsible for all structural engineering required to
determine structural load for any of Tenant’s furniture, fixtures, equipment,
other personal property, Alterations and Tenant Improvements; provided that
Landlord reserves the right to prescribe the weight and position of all files,
safes and heavy equipment which Tenant desires to place in the Premises so as to
properly distribute the weight thereof.  Further, Tenant’s business machines and
mechanical equipment which cause vibration or noise that may be transmitted to
the Building structure or to any other space in the Building shall be so
installed, maintained and used by Tenant as to eliminate such vibration or
noise.
 
 
- 14 -

--------------------------------------------------------------------------------

 
8.3 Hazardous Materials.
 
8.3.1. Without limiting the generality of any other provisions contained in this
Lease, Tenant covenants and agrees that Tenant and its Transferees (defined
below), and their respective agents, employees, representatives, contractors and
invitees (collectively, “Tenant Parties”) shall not bring into, generate,
release, discharge, use, store, maintain, dispose of or otherwise transport
(collectively, “Use”) any Hazardous Materials (defined below) upon, in, beneath,
about to or from the Premises or the Project or any groundwater thereunder or
soil or surface water thereabout.  The foregoing prohibition shall not extend to
the use, storage and/or disposal of substances typically found or used in
general office applications, so long as all of the following conditions are
satisfied: (a) such substances are used and stored only in such quantities as
are reasonably necessary for Tenant’s Permitted Use in the Premises (provided,
that no asbestos or asbestos containing materials or lead based paint shall be
incorporated into the Premises or any Leasehold Improvements (defined below));
(b) such substances are used, stored and disposed of strictly in accordance with
the manufacturer’s instructions therefor and in accordance with all the
applicable Hazardous Material Laws (as defined below), and without constituting
or causing a release or discharge thereof; and (c) such substances are removed
from the Building and the Premises (regardless of whether any Laws require
removal), in compliance with all Hazardous Material Laws and this Lease at
Tenant’s sole cost and expense, on or before the expiration or earlier
termination of this Lease.
 
8.3.2. As used in this Lease, “Hazardous Materials” means:  (a) any material or
substance:  (i) which is defined or becomes defined as a “hazardous substance”,
“hazardous waste,” “infectious waste,” “chemical mixture or substance,” or “air
pollutant” under any Hazardous Materials Laws; (ii) containing petroleum, crude
oil or any fraction thereof; (iii) containing polychlorinated biphenyls (PCB’s)
or urea formaldehyde; (iv) which constitutes asbestos or asbestos-containing
material; (v) which is radioactive; or (vi) which is infectious; or (b) any
other material or substance displaying toxic, reactive, ignitable or corrosive
characteristics, as all such terms are used in their broadest sense.  “Hazardous
Material Laws” means and includes all now and hereafter existing statutes, laws,
ordinances, codes, regulations, rules, rulings, orders, decrees, directives,
policies and requirements by any federal, state or local governmental authority
regulating, relating to, or imposing liability or standards of conduct
concerning public health and safety or the environment, including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended (42 U.S.C. Section 9601 et seq.), Resource Conservation
and Recovery Act, as amended (42 U.S.C. Section 6901 et seq.), and California
Health and Safety Code (Sections 25100, 25249.5, 25316 and 39000, et seq. in
each case).
 
8.3.3. Tenant:  (a) shall provide Landlord with the following
notices:  (i) annually, or within thirty (30) days after Landlord requests the
same from Tenant, a written list identifying any Hazardous Materials then Used
by Tenant in or about the Building and/or Project, the use and approximate
quantity of each such item, and Tenant’s written certification (in form and
substance satisfactory to Landlord) to the effect that neither Tenant nor any
other Tenant Parties have Used any Hazardous Materials in or about the Premises,
the Building or the Project in violation of Section 8.3.1 above and (ii) within
five (5) days after receipt thereof, copies of all licenses or permits received
by Tenant with respect to any Use by Tenant, or notices or other communications
of any actual or alleged Use by any third party, of any Hazardous Material on or
about the Premises or the Building; and (b) shall submit to Landlord for prior
approval any Use of a Hazardous Material in or about the Building or the
Premises other than as expressly permitted under Section 8.3.1 above; provided,
that no such notice to or approval by Landlord shall relieve Tenant of any other
obligation contained in this Section 8.3.3, including, but not limited to, the
removal, remediation and indemnification obligations set forth below.
 
8.3.4. Landlord in its sole discretion may enter and inspect the Premises and
the business operations of Tenant, at any time upon reasonable Notice and in a
manner so as not to interfere unreasonably with the conduct of Tenant’s
business, in order to investigate the possibility of any improper Use of
Hazardous Materials by Tenant or any other Tenant Party.  During any such
inspection, Landlord shall have the right to take such samples and conduct such
tests as Landlord may deem necessary or advisable in its sole discretion.
 
8.3.5. If any Hazardous Materials shall become present in, on, under or about
the Premises, Building or Project as a result of any act or omission of any
Tenant Party (any such Hazardous Materials, “Tenant’s Hazardous Materials”),
Tenant shall:  (a) take all actions (or at Landlord’s election, reimburse
Landlord for taking all actions) necessary to restore the Premises or any
portion of the Project to the condition existing prior to the introduction of
Tenant’s Hazardous Materials, notwithstanding any less stringent standards or
remediation allowable under applicable Hazardous Materials Laws and (b) shall
indemnify, defend and hold harmless Landlord from and against any and all Claims
arising out of or relating to any such Tenant’s Hazardous Materials.  All such
work shall in each case be conducted to the satisfaction of Landlord and all
governmental authorities having jurisdiction.  If Tenant fails to do so,
Landlord shall have the right but not the obligation, to do so at Tenant’s sole
cost and expense.  Without limiting the generality of the foregoing, Tenant
shall be responsible for any and all testing, monitoring, investigation,
preparation of any response or closure plan, analysis or report, clean-up work,
remedial or corrective action, or other matter that may be required by any
governmental authority in connection with any Tenant’s Hazardous Materials
and/or with the Use by Tenant or any other Tenant Party of any Hazardous
Materials on or about the Premises, Building or Project.
 
 
- 15 -

--------------------------------------------------------------------------------

 
8.3.6. Tenant shall indemnify, defend and hold harmless Landlord and the other
Landlord Indemnified Parties (as defined below in Article 20) from and against
any and all Claims (as defined below in Article 20) imposed or asserted against
or incurred by Landlord or any such other Landlord Indemnified Parties, or which
may be asserted as the result of: (a) any noncompliance by Tenant or any other
Tenant Party, with any Hazardous Materials Laws or any permit condition, court
order or other administrative requirement; or (b) any other Use by Tenant or any
other Tenant Party of any Hazardous Materials in or about the Premises, the
Building or the Project.
 
8.3.7. The provisions of Section 8.3 shall survive the expiration or earlier
termination of this Lease.
 
ARTICLE 9
 
MOLD
 
Tenant agrees to maintain the Premises in a manner that prevents the occurrence
of an infestation of mold, mildew, microbial growths, and any associated
mycotoxins in the Premises, and shall comply, at a minimum, with the following
(other than to the extent such measures fall within Landlord’s explicit
maintenance and repair obligations hereunder):  (a) Tenant agrees to immediately
fix/abate any water intrusion in the Premises; (b) Tenant agrees to use all
reasonable care to close all windows and other openings in the Premises to
prevent outdoor water from penetrating into the interior unit; (c) Tenant agrees
to clean and dry any visible moisture on windows, walls, and other surfaces,
including personal property, as soon as reasonably possible; (d) Tenant agrees
to keep the Premises free of dirt and debris that can harbor mold; (e) Tenant
agrees to regularly clean and sanitize kitchens and other surfaces within the
Premises where water, moisture condensation, and mold can collect; (f) Tenant
agrees not to interfere with regular air flow and circulation throughout the
Premises; (g) Tenant agrees to limit the indoor watering of plants; (h) Tenant
agrees to prevent the overflow or release of water from bathrooms or kitchens,
including but not limited to toilets, sinks, kitchen appliances, and other
receptacles of water; (i) Tenant agrees not to obstruct fresh air supply to
furnace, air conditioner or heater ducts; (j) Tenant agrees to maintain and not
obstruct ventilation at all locations in the Premises; (k) Tenant agrees to
prevent the clogging of all plumbing within the Premises; (l) Tenant agrees not
to engage in any conduct that promotes or creates mold growth; (m) Tenant agrees
to report within forty-eight (48) hours the following to Landlord:  (i) any
non-working fan, heater, air conditioner or ventilation system; (ii) plumbing
leaks, drips, sweating pipes, wet spots; (iii) overflows from bathroom, kitchen,
or other facilities, including, but not limited to, tubs, showers, shower
enclosures, toilets, sinks, kitchen appliances, or other receptacles of water,
especially in cases where the overflow may have permeated walls, floors,
ceilings or fixtures; (iv) water intrusion of any kind; (v) any mold or black or
brown spots or moisture on surfaces inside the Premises; (vi) broken plumbing
systems or standing water near structures within the Premises; and (vii) any
odors consistent with mold growth within the Premises.  Tenant agrees not to
commence any mold investigation, testing, remediation or repair without first
obtaining the prior written consent of Landlord.  If Landlord consents to any
mold investigation, remediation or repair by Tenant, Tenant agrees to not use
any methods of mold investigation, testing, remediation and repair that are
speculative and not generally accepted within the scientific community, and
Landlord reserves the right to approve any and all third parties retained by
Tenant to conduct any such mold investigation, testing, remediation and
repair.  As of the Effective Date such speculative and generally unaccepted
methods of investigation, testing, remediation and repair include:  (A) any use
of settled dust vacuum sampling; (B) any use of interior wall cavity air
sampling; (C) Tenant’s use of do-it-yourself mold investigation kits; and (D)
use of any other methods that have not been peer reviewed and generally accepted
within the scientific community.
 
 
- 16 -

--------------------------------------------------------------------------------

 
ARTICLE 10
 
NOTICES
 
10.1 Method of Delivery.  Any notice, consent, approval or objection required or
permitted by this Lease (a “Notice”) shall be in writing and may be
delivered:  (a) in person (by hand or by messenger or courier service) or (b) by
certified or registered mail or United States Postal Service Express Mail, with
postage prepaid, or (c) by a nationally recognized overnight delivery service
that provides delivery verification, or (d) by facsimile transmission, addressed
to Tenant at the Premises and to Landlord at each of the addresses designated in
Section 1.2, and shall be deemed sufficiently given if served in a manner
specified in this Article 10.  Either party may specify a different address for
Notice purposes by Notice to the other.
 
10.2 Receipt of Notices.  Any Notice sent by registered or certified mail,
return receipt requested, shall be deemed given on the date of delivery shown on
the receipt card, or if no delivery date is shown, the postmark
thereon.  Notices delivered by United States Postal Service Express Mail or
overnight delivery service that guarantees next day delivery shall be deemed
given on the next business day after delivery of the same to the United States
Postal Service or overnight delivery service.  If any Notice is transmitted by
facsimile transmission or similar means, the same shall be deemed served or
delivered upon telephone confirmation of receipt of the transmission thereof,
provided a copy is also delivered on or before the next business day via one of
the methods in Section 10.1(a)-(c) above.  If any Notice is received on a
Saturday, Sunday or legal holiday, it shall be deemed received on the next
business day.
 
10.3 Statutory Service of Notice.  When a statute permits, or requires, service
of a notice in a particular manner, service of that notice (or a similar Notice
permitted, or required, by this Lease) in the manner permitted, or required, by
this Article 10 shall replace and satisfy the statutory service-of-notice
procedures, including, but not limited to, those required by California Code of
Civil Procedure Section 1162, or any similar or successor statute.
 
ARTICLE 11
 
BROKERS
 
Tenant warrants that it has had no dealings with any real estate broker, finder
or agent in connection with the negotiation of this Lease except for the
broker(s) whose name(s) is (are) set forth in Section 1.16, whose commission
shall be payable by Landlord pursuant to one or more separate agreements, and
that it knows of no other real estate broker, finder or agent who is or might be
entitled to a commission in connection with this Lease.  Tenant shall be solely
responsible for the payment of any fee due to any other broker, finder, agent or
other party claiming under Tenant, and shall hold Landlord free and harmless
against any liability in respect thereto, including attorneys’ fees and costs
incurred by Landlord in connection therewith.
 
ARTICLE 12
 
HOLDING OVER
 
If Tenant holds over after the expiration or earlier termination of the Term
hereof without the express written consent of Landlord, Tenant shall become a
Tenant at sufferance, at an Annual Basic Rent equal to one hundred fifty percent
(150%) of the Rent payable during the last month of the Term, and otherwise
subject to the terms, covenants and conditions herein specified, so far as
applicable.  Acceptance by Landlord of Rent after such expiration or earlier
termination without Landlord’s prior written consent shall not waive Landlord’s
right to evict Tenant without thirty (30) days prior written notice.  The
foregoing provisions of this Article 12 are in addition to and do not affect
Landlord’s right of reentry or any rights of Landlord hereunder or as otherwise
provided by law.  If Tenant fails to surrender the Premises upon the expiration
or earlier termination of this Lease, Tenant shall indemnify, defend and hold
Landlord harmless from all Claims, including, without limitation, any claim made
by any succeeding tenant founded on or resulting from such failure to surrender,
lost profits and other consequential damages, and any and all attorneys’ fees
and costs incurred by Landlord in connection Tenant’s failure to surrender the
Premises in accordance with the provisions of this Lease on the expiration or
earlier termination of this Lease.
 
 
- 17 -

--------------------------------------------------------------------------------

 
ARTICLE 13
 
TAXES ON TENANT’S PROPERTY
 
13.1 Personal Property and Fixtures.  Tenant shall be liable for and shall pay,
at least ten (10) days before delinquency, all taxes levied against any of
Tenant’s Personal Property (defined below) placed by Tenant or any Tenant Party
in or about the Premises.  If any such taxes on Tenant’s Personal Property are
levied against Landlord or Landlord’s property, or if the assessed value of the
Premises, Building or Project is increased by the inclusion therein of a value
placed upon such Tenant’s Personal Property, and if Landlord, after Notice to
Tenant, pays the taxes based upon such increased assessment, which Landlord
shall have the right to do regardless of the validity thereof (but only under
proper protest if so requested by Tenant), Tenant shall, upon demand, repay to
Landlord the taxes so levied against Landlord, or the portion of such taxes
resulting from such increase in the assessment.
 
13.2 Tenant Improvements.  If the Leasehold Improvements (defined below) in the
Premises, whether installed and/or paid for by Landlord or Tenant and whether or
not affixed to the real property so as to become a part thereof, are assessed
for real property tax purposes at a valuation higher than the valuation at which
tenant improvements conforming to Landlord’s “Building Standard Improvements”
(as defined in the Work Letter Agreement) for other space in the Building are
assessed, then the real property taxes and assessments levied against the
Building or Project by reason of such excess assessed valuation shall be deemed
to be taxes levied against Tenant’s Personal Property and shall be governed by
the provisions of Section 13.1 above.  If the records of the County Assessor are
available and sufficiently detailed to serve as a basis for determining whether
the Leasehold Improvements are assessed at a higher valuation than Landlord’s
“Building Standard Improvements”, such records shall be binding on both Landlord
and Tenant.  If the records of the County Assessor are not available or
sufficiently detailed to serve as a basis for making said determination, the
actual cost of construction shall be used.
 
13.3 Additional Taxes.  Tenant shall pay to Landlord, within ten (10) days of
Landlord’s demand therefor, and in such manner and at such times as Landlord
shall direct from time to time by written notice to Tenant, any excise, sales,
privilege or other tax, assessment or other charge (other than income or
franchise taxes) imposed, assessed or levied by any governmental authority or
agency upon Landlord on account of:  (a) the Rent payable by Tenant hereunder
(or any other benefit received by Landlord hereunder), including, without
limitation, any gross receipts tax, license fee or excise tax levied by any
governmental authority or agency, (b) this Lease, Landlord’s business as a
lessor hereunder, and the possession, leasing, operation, management,
maintenance, alteration, repair, use or occupancy of any portion of the Premises
(including, without limitation, any applicable possessory interest taxes), (c)
this transaction or any document to which Tenant is a party creating or
transferring an interest or an estate in the Premises, or (d) otherwise in
respect of or as a result of the agreement or relationship of Landlord and
Tenant hereunder.
 
ARTICLE 14
 
CONDITION OF PREMISES
 
Tenant acknowledges and agrees that:  (a) Tenant has inspected the Project, the
Building and the Premises and accepts them in their “AS IS, WHERE IS” condition,
subject to Landlord’s explicit delivery, maintenance and repair obligations
hereunder, (b) neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the Premises, the Building, the
Parking Areas or any other portion of the Project or with respect to the
condition thereof or the suitability of the same for the conduct of Tenant’s
business, (c) except as expressly provided in the Work Letter Agreement and
Section 16.2 below, Landlord shall have no obligation to alter, remodel,
improve, repair, decorate or paint the Premises or any part thereof, or any
portion of the Building or Project and (d) except as expressly provided in this
Lease, Landlord shall have no obligation to provide Tenant with any allowance,
rent credit or abatement in connection with Tenant’s entering into this
Lease.  The taking of possession of the Premises by Tenant shall conclusively
establish that the Project, the Building and the Premises were at such time in
good order and clean condition and that Landlord shall have discharged all of
its obligations under the Work Letter Agreement, and the execution of this Lease
by Tenant shall conclusively establish that the Premises, the Building, the
Project and the Parking Areas were in good and sanitary order, condition and
repair at such time, except for latent defects and punch list items, if
any.  Without limiting the foregoing, Tenant’s execution of the Memorandum of
Terms shall constitute a specific acknowledgment and acceptance of the various
start-up inconveniences that may be associated with the use of the Building, the
Parking Areas and other portions of the Project, such as certain construction
obstacles (e.g., scaffolding), delays in use of freight elevator service,
unavailability of certain elevators for Tenant’s use, uneven air-conditioning
services and other typical conditions incident to recently constructed office
buildings.  Tenant (for itself and all other claiming through Tenant) hereby
irrevocably waives and releases its right to terminate this Lease under Section
1932(l) of the California Civil Code.
 
 
- 18 -

--------------------------------------------------------------------------------

 
ARTICLE 15
 
ALTERATIONS
 
15.1 Alterations and Major Alterations.  Except for Permitted Alterations,
Tenant shall make no alterations, additions, or improvements in or to the
Premises (collectively, the “Alterations”) without Landlord’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed for all Alterations other than Major Alterations (which shall be granted
in Landlord’s sole discretion), and then only by licensed contractors or
mechanics approved by Landlord in writing, which approval shall not be
unreasonably withheld, conditioned or delayed (provided that any contractors
performing any Major Alterations shall be subject to approval by Landlord in its
sole and absolute discretion).  Tenant shall submit to Landlord plans and
specifications for any proposed Alterations to the Premises, and may not make
such Alterations until Landlord has approved such plans and specifications and
the contractor performing any Alterations in writing.  Tenant shall construct
such Alterations in accordance with the plans and specifications approved by
Landlord and in compliance with all applicable Laws, and shall not amend or
modify such plans and specifications without Landlord’s prior written
consent.  If any proposed Alterations require the consent or approval of any
lessor of a superior lease or the holder of a mortgage encumbering the Premises,
Tenant acknowledges that such consent or approval must be secured prior to the
construction of such Alterations.  Tenant agrees not to construct or erect
partitions or other obstructions that might interfere with Landlord’s free
access to mechanical installations or service facilities of the Building or
interfere with the moving of Landlord’s equipment to or from the enclosures
containing said installations or facilities.  All Alterations shall be done at
such times and in such manner as Landlord may from time to time reasonably
designate.  Tenant will pay the entire cost and expense of all Alterations,
including, without limitation, for any painting, restoring or repairing of the
Premises or the Building necessitated by the Alterations, and Landlord’s actual
out-of-pocket third party review and Landlord’s supervision fee in an amount
equal to five percent (5%) of the cost of the Alterations in question (except
for Permitted Alterations).  Tenant will also obtain and/or require: (a)
builder’s “all-risk” insurance (or the equivalent thereof) in an amount at least
equal to the replacement value of the Alterations; (b) liability insurance
insuring Tenant and each of Tenant’s contractors against construction related
risks in at least the form, amounts and coverage required of Tenant under
Article 22; and (c) if requested by Landlord, demolition (if applicable) and
payment and performance bonds in an amount not less than the full cost of the
Alterations.  The insurance policies described in clause (b) of this Section
15.1 must name Landlord, Landlord’s lender (if any), BBL, Inc. (“Property
Manager”) and other parties reasonably requested by Landlord as additional
insureds, specifically including completed operations.  Tenant covenants and
agrees that all Alterations done by Tenant shall be performed in full compliance
with all Laws.  If any governmental authority requires any alterations or
modifications to the Building or the Premises as a result of Tenant’s Permitted
Use of the Premises or as a result of any Alteration to the Premises made by or
on behalf of Tenant, Tenant will pay the cost of all such alterations or
modifications.  If any such Alterations involve any modifications to (i) the
structural portions of the Building, (ii) the mechanical, electrical, plumbing,
fire/life safety or heating, ventilating and air conditioning systems of the
Building (collectively, the "Building Systems"), or (ii) any portion of the
Building outside of the interior of the Premises (a “Major Alteration”), Tenant
agrees that it shall be reasonable for Landlord to withhold its consent to any
Major Alterations and it shall be reasonable for Landlord to condition its
consent to any Major Alterations on Landlord making the Major Alterations,
provided that Landlord may first require Tenant to deposit with Landlord an
amount sufficient to pay the cost of the Major Alterations (including, without
limitation, reasonable overhead, administrative costs and profit).  Before
commencing any work, Tenant shall give Landlord at least ten (10) days Notice of
the proposed commencement of such work and shall, if required by Landlord,
deliver a copy of the completion and payment bond required by Landlord in form,
substance and amount satisfactory to Landlord.  “Permitted Alterations” means
only usual and customary maintenance and repairs of Leasehold Improvements if
and to the extent that such maintenance and repairs:  (A) are of a type and
extent which are customarily permitted to be made without consent by landlords
acting consistently with Institutional Owner Practices leasing similar space for
similar uses to similar tenants, (B) are in compliance with the Rules and
Regulations, and (C) will not affect the Building’s structure, the provision of
services to other Building or Project tenants, or any Building Systems
 
 
- 19 -

--------------------------------------------------------------------------------

 
15.2 Removal of Alterations and Tenant’s Personal Property.  The Tenant
Improvements together with all Alterations upon the Premises made by Tenant
after the Delivery Date, including, without limitation, all wall coverings,
built-in cabinet work, paneling and the like (collectively, the "Leasehold
Improvements"), shall, at Landlord’s election, either be removed by Tenant or
shall become the property of Landlord and shall remain upon, and be surrendered
with, the Premises at the end of the Term hereof; provided, however, that if
Landlord, by Notice to Tenant at the time Landlord consents to such Leasehold
Improvements, requires Tenant to remove any such Leasehold Improvements, Tenant
shall repair all damage resulting from such removal or, at Landlord’s option,
shall pay to Landlord the cost of such removal, as reasonably estimated by
Landlord, prior to the expiration of the Term of this Lease.  All articles of
personal property and all business and trade fixtures, machinery and equipment,
furniture and movable partitions owned by Tenant or any other Tenant Party or
that installed by or for Tenant or any other Tenant Party at its expense in the
Premises (collectively, "Tenant's Personal Property") shall be and remain the
property of Tenant and shall be removed by Tenant prior to the expiration of the
Term, and Tenant shall repair all damage to the Premises, if any, resulting from
such removal.  If Tenant shall fail to remove any of the foregoing from the
Premises prior to termination of this Lease for any cause whatsoever, Tenant
shall be deemed to be holding over in the Premises without the consent of
Landlord and Landlord may, at its option, remove the same in any manner that
Landlord shall choose, and store the same without liability to Tenant for loss
thereof.  In such event, Tenant agrees to pay to Landlord upon demand, any and
all expenses incurred in such removal (including court costs and attorneys’
fees) and storage charges thereon, for any length of time that the same shall be
in Landlord’s possession or control.  Landlord may, at its option, without
Notice, sell such property, or any of the same, at a private sale and without
legal process, for such price as Landlord may obtain and apply the proceeds of
such sale to any amounts due under this Lease from Tenant to Landlord and/or to
all expenses, including attorneys’ fees and costs, incident to the removal
and/or sale thereof.
 
ARTICLE 16
 
REPAIRS
 
16.1 Tenant Obligations.  Tenant shall, when and if needed, at Tenant’s sole
cost and expense and subject to Article 15 above, make all repairs to the
Premises and every part thereof to maintain the Premises in first class
condition and repair.  Any Supplemental Equipment (defined below) located in or
serving the Premises will be maintained, repaired and replaced as needed by
Tenant at Tenant’s sole cost and expense.  Landlord shall have no liability for
the operation, repair, maintenance or replacement of any such Supplemental
Equipment or for any other systems, fixtures or equipment placed within the
Premises by Tenant that are not a part of the Building’s standard systems,
fixtures and equipment.  If Landlord elects at any time to perform any repair or
maintenance upon such Supplemental Equipment, Landlord will do so at Tenant’s
sole cost and expense.  “Supplemental Equipment” means any items that satisfy
the following:   (i) is installed within or that exclusively serves any rentable
space in the Building by or at the request of the tenant or other occupants of
such space and (ii) is not included by Landlord in the Building standard
systems, fixtures and equipment of the Building, and for the avoidance of doubt,
Supplemental Equipment shall include, without limitation:  (A) any supplemental
or specialty electrical, mechanical, plumbing, heating, ventilation or air
conditioning systems, fixtures or equipment; (B) any supplemental or specialty
fire, life, safety or security systems, fixture or equipment; or (C) any video,
audio, communications or computer systems, fixtures or equipment (including
cabling).
 
16.2 Landlord Obligations.  Notwithstanding anything to the contrary in Article
14 or Section 16.1 above, Landlord shall repair and maintain the structural
portions of the Building and the Parking Areas (to the extent Landlord or its
affiliates is the owner thereof), and Building Systems and all Common Areas and
improvements therein, and the costs incurred by Landlord in performing such
repair and maintenance shall be included in Operating Expenses; provided that,
to the extent that such maintenance and repairs are required by items installed
in Tenant’s Premises which are above standard interior improvements (such as,
for example, custom lighting, kitchen or restroom facilities constructed within
Tenant’s Premises) or are caused in part or in whole by the negligence or
willful misconduct of Tenant, its agents, servants, employees or invitees,
Tenant shall pay to Landlord upon demand, as Additional Rent, the reasonable
cost of such maintenance and repairs.  Landlord shall not be liable for any
failure to make any repairs or to perform any maintenance caused by Tenant’s
negligence or intentional misconduct.  Except as provided in Article 23 hereof,
there shall be no abatement of Rent and no liability of Landlord by reason of
any injury to or interference with Tenant’s business arising from the making of
any repairs, alterations or improvements in or to any portion of the Building or
the Premises or in or to fixtures, appurtenances and equipment
therein.  Landlord, however, shall employ commercially reasonable measures to
minimize any interference with Tenant’s use of and access to the
Premises.  Tenant waives the right to make repairs at Landlord’s expense under
any law, statute or ordinance now or hereafter in effect including Section 1941
and 1942 of the California Civil Code (as the same may be amended from time to
time) and any successor statute and similar statute, law and ordinance now or
hereafter in effect.
 
 
- 20 -

--------------------------------------------------------------------------------

 
ARTICLE 17
 
LIENS
 
Tenant shall not cause or permit to be filed against the Building, the Parking
Areas, the Project or of any portion thereof or against Tenant’s leasehold
interest in the Premises any mechanics’, materialmen’s or other liens, including
without limitation any state, federal or local “superfund” or Hazardous
Materials cleanup lien imposed as a result of the presence of Hazardous
Materials in, on or about the Premises, the Parking Areas, the Building or any
other portion of the Project on account of any work performed by, for or on
behalf of Tenant.  Landlord shall have the right at all reasonable times to post
and keep posted on the Premises any notices that it deems necessary for
protection from such liens.  Tenant shall discharge any lien filed against the
Premises or against the Building for work claimed to have been done for, or
materials claimed to have been furnished to, Tenant, by bond or otherwise,
within ten (10) business days after the filing thereof, at the cost and expense
of Tenant.  If any such liens are filed and Tenant fails to discharge them
pursuant to the foregoing sentence, Landlord may, without waiving its rights and
remedies based on such breach of Tenant and without releasing Tenant from any of
its obligations hereunder, cause such lien(s) to be released by any means it
shall deem proper, including payments in satisfaction of the claim giving rise
to such lien or by obtaining a corporate statutory mechanic’s lien release bond
in an amount equal to one hundred fifty percent (150%) of such lien
claim.  Tenant shall:  (a) pay to Landlord, immediately upon Notice from
Landlord, any cost or expense, including, without limitation, attorneys’ fees
and costs, incurred by Landlord by reason of Tenant’s failure to discharge any
such lien, together with interest thereon at the maximum rate per annum
permitted by law from the date of such payment by Landlord and (b) shall
indemnify, defend and hold the Landlord Indemnified Parties harmless from and
against any liens.
 
ARTICLE 18
 
ENTRY BY LANDLORD
 
Landlord reserves and shall at any and all reasonable times and upon at least
twenty-four (24) hours prior notice to Tenant (except in the case of an
emergency) have the right to enter the Premises to supply janitor service and
any other service to be provided by Landlord to Tenant hereunder, to inspect the
same, to show the Premises to prospective purchasers, lenders, or investors and
during the last twelve (12) months of the Term or following a default by Tenant
to prospective tenants, to post notices of non-responsibility, to alter, improve
or repair the Premises or any other portion of the Building and/or the Parking
Areas, as provided in Section 2.4 above, or for any other reasonable purpose,
all without being deemed guilty of any eviction of Tenant and without abatement
of Rent.  Landlord may, in order to carry out such purposes, erect scaffolding
and other necessary structures where reasonably required by the character of the
work to be performed, provided that the business of Tenant shall be interfered
with as little as is reasonably practicable.  Landlord, however, shall employ
commercially reasonable measures to minimize any interference with Tenant’s use
of and access to the Premises.  Tenant hereby waives any claim for damages for
any injury or inconvenience to or interference with Tenant’s business, for any
loss of occupancy or quiet enjoyment of the Premises and for any other loss in,
upon and about the Premises, the Building or the Parking Areas on account of
Landlord’s entry or work permitted by this Article 18 or by Section 2.4
above.  Landlord shall at all times have and retain a key with which to unlock
all doors in the Premises, excluding Tenant’s vaults and safes.  Landlord shall
have the right to use any and all means that Landlord may deem proper to open
said doors in an emergency in order to obtain entry to the Premises.  Any entry
to the Premises obtained by Landlord by any of said means, or otherwise, shall
not be construed or deemed to be a forcible or unlawful entry into the Premises,
or an eviction of Tenant from the Premises or any portion thereof, and any
damages caused on account thereof shall be paid by Tenant.  Notwithstanding the
above, Landlord acknowledges that under The Health Insurance Portability and
Accountability Act of 1996 (“HIPAA”) Tenant has a duty to protect all
“individually identifiable health information,” commonly referred to as
protected health information (“PHI”), and Landlord agrees to use diligent, good
faith efforts to comply with Tenant’s policies and procedures with respect to
protecting PHI (other than in the case of an emergency), including any
reasonable restrictions Tenant places on access to portions of the Premises and
ownership or removal of files, but only to the extent such policies and
procedures are necessary for Tenant’s compliance with HIPAA and provided that
Tenant has given prior written notice of such policies and procedures to
Landlord.
 
 
- 21 -

--------------------------------------------------------------------------------

 
ARTICLE 19
 
UTILITIES AND SERVICES
 
Notwithstanding anything to the contrary in this Lease, beginning on the
Delivery Date (and during any early access period), Tenant shall pay for the
cost of separately metered electricity service to the Premises directly to the
utility service provider pursuant to a separate agreement. If the Premises are
not separately metered, Landlord may install (a) separate meter(s) for the
Premises, in which case Tenant thereafter shall pay all charges of the utility
providing such service to the Premises directly to the purveyor thereof or (b)
separate submeter(s) for the Premises, in which case Tenant thereafter shall pay
to Landlord upon demand, an amount equal to the Actual Electrical Costs (defined
below) for all electrical energy delivered during each month, as measured by
such submeter(s), and in either case, the cost of electrical power delivered to
rentable space in the Building and Project shall be excluded from Operating
Expenses.  “Actual Electrical Costs” means the cost per kilowatt hour and cost
per kilowatt demand, adjusted by applicable rate adjustments, to Landlord for
the purchase of electricity from the public utility or other electricity
provider furnishing electrical service to the Building from time to time,
including sales and other taxes or other impositions imposed by any governmental
authority on Landlord’s purchase of electricity.  Subject to the foregoing,
Landlord agrees to furnish or cause to be furnished to the Premises the
utilities and services described in the Standards for Utilities and Services
which are attached hereto as Exhibit “E”, and incorporated herein by this
reference (“Standards for Utilities and Services”), subject to the conditions
and in accordance with the standards set forth therein.  Landlord’s failure to
furnish or cause to be furnished any of the foregoing items shall not result in
any liability to Landlord.  Landlord shall not be responsible or liable for any
loss, damage, or expense that Tenant may incur as a result of any change of
utility service, including any change that makes the utility supplied less
suitable for Tenant’s needs, or for any failure, interruption, stoppage, or
defect in any utility service.  In addition, Tenant shall not be entitled to any
abatement or reduction of Rent, no eviction of Tenant shall result from and
Tenant shall not be relieved from the performance of any covenant or agreement
in this Lease by reason of any such change, failure, interruption, stoppage or
defect.  In the event of any such failure, interruption, stoppage or defect,
Landlord shall diligently attempt to cause service to be resumed promptly.  If
Tenant requires or utilizes more water or electrical power than is considered
reasonable or normal by Landlord, Landlord may, at its option, require Tenant to
pay, as Additional Rent, the cost, as determined by Landlord, of such
extraordinary usage.  Landlord may, in Landlord’s sole and absolute discretion,
at any time and from time to time, contract, or require Tenant to contract, for
utility services (including generation, transmission, or delivery of the utility
service) with a utility service provider(s) of Landlord’s choosing.  Tenant
shall fully cooperate with Landlord and any utility service provider selected by
Landlord.  Tenant shall permit Landlord and the utility service provider to have
reasonable access to the Premises and the utility equipment serving the
Premises, including lines, feeders, risers, wiring, pipes, and meters.  Tenant
shall either pay or reimburse Landlord for all costs associated with any change
of utility service, including the cost of any new utility equipment, within ten
(10) business days after Landlord’s written demand for payment or reimbursement.
 
ARTICLE 20
 
INDEMNIFICATION AND EXCULPATION OF LANDLORD
 
Tenant shall indemnify, defend and hold harmless Landlord, the Property Manager
and their respective partners, parents, affiliates, divisions and subsidiaries,
and each of their respective directors, officers, principals, shareholders,
members, managing members, managers, agents, advisors, employees, property
manager, lenders and representatives (together with Landlord, collectively, the
“Landlord Indemnified Parties” and each, a “Landlord Indemnified Party”) from
and against any and all claims, demands, penalties, fines, liabilities, actions
(including, without limitation, informal proceedings), settlements, judgments,
damages, losses, costs and expenses (including attorneys’ fees and costs) of
whatever kind or nature, known or unknown, contingent or otherwise, incurred or
suffered by or asserted against such Landlord Indemnified Party (collectively,
“Claims”) arising from or in connection with:  (a) any cause whatsoever in the
Premises, except to the extent caused by the gross negligence or intentional
misconduct of such Landlord Indemnified Party, (b) Tenant’s Permitted use of the
Premises or any other portion of the Project, or (c) the conduct of Tenant’s
business or from any activity, work or thing done, permitted or suffered by
Tenant, its agents, contractors, employees or invitees, in or about the Premises
or any other portion of the Project.  Tenant shall further indemnify, defend and
hold the Landlord Indemnified Parties harmless from and against all Claims
arising from any breach or default in the performance of any obligation to be
performed by Tenant under the terms of this Lease or arising from any act,
neglect, fault or omission of Tenant or any other Tenant Parties.  Payment shall
not be a condition precedent to enforcement of the foregoing indemnity.  In case
any action or proceeding shall be brought against any Landlord Indemnified Party
by reason of any such Claim, at such Landlord Indemnified Party’s option, upon
Notice from Landlord, Tenant shall defend the same at Tenant’s expense by
counsel selected by Tenant and approved by Landlord in its reasonable
discretion.  Tenant, as a material part of the consideration to Landlord, hereby
assumes all risk of damage to property or injury to Tenant or any other Tenant
Parties in, upon or about the Premises, the Building, the Parking Facilities or
the Project from any cause whatsoever, including, without limitation, earthquake
damage, and hereby waives all Claims (including consequential damages arising
out of any loss of use of the Premises, the Building, the Parking Areas or the
Project or any equipment or facilities therein) in respect thereof against each
Landlord Indemnified Party, except to the extent caused by: (i) any Landlord
Default (defined below), (ii) the grossly negligent acts of such Landlord
Indemnified Party, or (iii) the willful misconduct of such Landlord Indemnified
Party.  Without limitation on other obligations of Tenant that survive the
expiration of the Term, the clauses of this Article 20 shall survive the
expiration or earlier termination of this Lease until all Claims against the
Landlord Indemnified Parties involving any of the indemnified matters are fully,
finally, and absolutely barred by the applicable statutes of limitations.
 
 
- 22 -

--------------------------------------------------------------------------------

 
Subject to the provisions of Section 22.4 below, Landlord shall indemnify,
defend and hold harmless Tenant from and against any and all third party claims,
demands, penalties, fines, liabilities, actions (including, without limitation,
informal proceedings), settlements, judgments, damages, losses, costs and
expenses (including attorneys’ fees and costs) of whatever kind or nature, known
or unknown, contingent or otherwise, incurred or suffered by or asserted against
Tenant to the extent arising from the gross negligence or willful misconduct of
Landlord or Landlord’s contractors, agents or affiliates in connection with
Landlord’s activities on or about the Building or Project.
 
ARTICLE 21
 
DAMAGE TO TENANT’S PROPERTY
 
Notwithstanding the provisions of Article 20 or anything to the contrary in this
Lease, no Landlord Indemnified Party shall be liable for:  (a) loss or damage to
any property by theft or any other cause whatsoever, (b) any injury or damage to
persons resulting from fire, storms, earthquakes, explosion, falling plaster,
steam, gas, electricity, water or rain which may leak from any part of the
Building, the Parking Areas or the Project or from the pipes, appliances or
plumbing work therein or from the roof, street or sub-surface or from any other
place or resulting from dampness or any other cause whatsoever, except to the
extent caused by: (i) the grossly negligent acts of such Landlord Indemnified
Party, (ii) the willful misconduct of such Landlord Indemnified Party, (iii) the
breach by Landlord of any of its obligations hereunder, or (iv) any latent
defect in the Premises, the Building, the Parking Areas or any other portion of
the Project that is not promptly remedied by Landlord following Landlord's
receipt of notice thereof.  Tenant shall immediately give Notice to Landlord in
case of the occurrence of any fire or accidents in or about the Premises, the
Building, the Parking Areas or any other portion of the Project, or the
discovery of any defects therein (including, without limitation, any latent
defect in the Premises) or in any fixtures or equipment that are the property of
Landlord, Tenant or any other tenant or occupant of premises in the Project.
 
Without limiting the foregoing, Tenant acknowledges that safety and access
control devices, services and programs provided by Landlord, if any, while
intended to deter crime and ensure safety, may not in given instances prevent
theft or other criminal acts, or ensure safety of persons or property.  The risk
that any safety or access control device, service or program may not be
effective, or may malfunction, or be circumvented by a criminal, is assumed by
Tenant with respect to Tenant’s property and interests, and Tenant shall obtain
insurance coverage to the extent Tenant desires protection against such criminal
acts and other losses, as further described in Article 22.  Tenant agrees to
cooperate in any reasonable safety or security program developed by Landlord or
required by Law.
 
 
- 23 -

--------------------------------------------------------------------------------

 
ARTICLE 22
 
TENANT’S INSURANCE
 
22.1 General Insurance Provisions.  Tenant shall, during the Term hereof (and
during any period that Tenant may enter, occupy and/or use the Premises prior to
the Commencement Date and any holdover period), at its sole cost and expense,
keep in full force and effect the following insurance:
 
22.1.1. Property insurance insuring against any perils included within the
classification “All Risk,” including, without limitation, fire, windstorm,
cyclone, tornado, hail, explosion, riot, riot attending a strike, civil
commotion, aircraft, vehicle, smoke damage, vandalism, malicious mischief and
sprinkler leakage (and earthquake sprinkler leakage).  Such insurance shall
insure all property owned by Tenant or any other Tenant Party, for which Tenant
or any other Tenant Party is legally liable or that was installed at the expense
of Tenant or any other Tenant Party, and which is located in the Building,
including, without limitation, furniture, furnishings, installations, fixtures
and equipment, any other personal property, and in addition, all improvements
and betterments to the Premises, including all Leasehold Improvements, in an
amount not less than one hundred percent (100%) of the full replacement cost
thereof.  For the purposes of this Section 22.1.1, the Premises shall consist of
the floor area shown in the Outline of Floor Plan of Premises, consisting of the
cubic space spanning from the floor slab to the bottom surface of the floor slab
of the floor immediately above the Premises (the “Upper Slab”), without any
offsets or deductions that are included for the Permitted Use of Tenant.  Such
cubic space shall include the plenum space which is bounded by the lower surface
of the Upper Slab and the suspended ceiling of the Premises.  In the event that
there shall be a dispute as to the amount that comprises full replacement cost,
the decision of Landlord or any mortgagees of Landlord shall be
conclusive.  Such policy shall name Landlord, any mortgagees of Landlord and any
other additional parties designated by Landlord as loss payees, as their
respective interests may appear.
 
22.1.2. Commercial General Liability Insurance insuring Tenant on the current
ISO CG 00 01 occurrence form or any equivalent reasonably acceptable to Landlord
against any liability arising out of the lease, use, occupancy or maintenance of
the Premises, the Building or the Project, or any portion of the
foregoing.  Such insurance shall be in the following minimum limits: $1,000,000
per occurrence and $2,000,000 in the aggregate and shall be endorsed to have the
aggregate apply on a per location/per project basis and shall cover injury
(including mental anguish) to or death of one or more persons and damage to
tangible property (including loss of use) including blanket contractual
liability, broad form property damage (including coverage for explosion,
collapse and underground hazards), personal & advertising injury with a separate
limit of $1,000,000, products completed operations with a separate aggregate of
$2,000,000, host liquor liability and owned and non-owned automobile
coverage.  The limits of liability can be provided in a combination of a
Commercial General Liability policy and an Umbrella Liability policy, which is
written on a no less than follow form basis.  The policy shall not include any
exclusions or limitations other than those incorporated in the standard
form.   Such liability amount shall be adjusted from year to year to reflect
increases, if any, in the United States Department of Labor, Bureau of Labor
Statistics, Consumer Price Index for All Urban Consumers, Los Angeles, Anaheim,
Riverside Average, Subgroup “All Items” (1982-84 = 100) (the “Index”).  If the
format or components of the Index are materially changed, or if the publication
of the Index ceases, Landlord shall substitute an index which is published by
the Bureau of Labor Statistics or similar agency and which is most nearly
equivalent to the Index.  The policy shall insure the hazards of the Premises
and Tenant’s operations thereon, independent contractors, contractual liability
(covering the indemnity contained in Article 20 hereof) and shall:  (i) name
Landlord and any other persons designated by Landlord and having an insurable
interest in the Premises or the Project as additional insureds using ISO
additional insured endorsement CG 20 11 or an equivalent acceptable to Landlord,
(ii) contain a cross liability provision and severability of interests and (iii)
contain a provision that the insurance provided Landlord hereunder shall be
primary and noncontributing with any other insurance available to Landlord.  In
addition to any insurance required of Tenant, Tenant shall secure, pay for and
maintain or cause Tenant’s contractors and sub-contractors to secure, pay for
and maintain insurance during any construction or work to the Premises performed
by or on behalf of Tenant at a minimum equal to the limits of liability required
by Tenant.  Such contractors and sub-contractors insurance shall be on a primary
and non-contributory basis and shall name Landlord and any other persons
designated by Landlord as additional insureds.  Tenant’s products and completed
operations insurance shall be maintained for a minimum period equal to the
greater of (i) the period under which a claim can be asserted under the
applicable statutes of limitations and/or repose or (ii) three (3) years after
Substantial Completion of the Tenant Improvements.  Tenant’s contractual
liability insurance shall include coverage sufficient to meet the indemnity
obligations included herein.
 
 
- 24 -

--------------------------------------------------------------------------------

 
22.1.3. Worker’s Compensation Insurance in compliance with statutory
requirements of the state(s) in which the employee resides, is hired and in
which the lease takes place shall apply to all persons employed by the Tenant
and Employer’s Liability insurance in the amount of $1,000,000.
 
22.1.4. Business interruption insurance and extra expense coverage on ISO
coverage form CP 00 30 or equivalent reasonably acceptable to Landlord, which
shall cover Tenant’s monetary obligations under this Lease and any direct or
indirect loss of earnings attributable to perils insured against in Section
22.1.1 above for a period of at least twelve (12) months. If Tenant fails to
obtain business interruption insurance, it is understood and agreed upon that
Tenant is fully responsible for its own business interruption exposure whether
insured or not.
 
22.1.5. Comprehensive Automobile Liability Insurance including coverage for all
owned, leased, hired and non-owned vehicles with minimum combined single limit
of $1,000,000 per occurrence for bodily injury and property damage liability.
 
22.1.6. Umbrella/Excess Liability Insurance policy with a per occurrence and
annual aggregate limit of $4,000,000 to $5,000,000 per location/project.
Coverage shall be in excess of Commercial General Liability, Auto Liability and
Employers’ Liability insurance with such coverage being on a follow form basis
and not more restrictive than underlying insurance. The Tenant shall, by
specific endorsement to its Umbrella/Excess Liability policy, cause the
coverage afforded to the Landlord and additional insureds thereunder to be first
tier umbrella/excess coverage above the primary coverage afforded to the
Landlord and additional insureds as set forth in this Lease and not concurrent
with or excess to any other valid and collectible insurance available to the
Landlord and additional insureds whether provided on a primary or excess basis.
It is the specific intent of the parties that Tenant procure the excess
carriers’ agreement to waive and or forego any viable “horizontal exhaustion”
rights it might have in regard to any insurance any indemnitee might carry for
its own benefit or on the behalf of other indemnitees.
 
22.1.7. Any other form or forms of insurance as Tenant or Landlord or any
mortgagees of Landlord may reasonably require from time to time in form, in
amounts and for insurance risks against which a prudent tenant would protect
itself.  Tenant’s insurance shall be primary and non-contributory with regard to
any other insurance that may be available to Landlord and additional insureds.
 
22.1.8. Tenant may place all or any of the foregoing insurance coverages under
blanket insurance policies carried by the Tenant provided that no other loss
which may also be insured by such blanket insurance shall affect the insurance
coverages required hereby and further provided that Tenant delivers to Landlord
a certificate specifically stating that such coverages apply to Landlord, the
Premises, the Building and the Project.  If Tenant is carrying a specific line
of insurance, Tenant will maintain such coverage on a primary and
non-contributory basis and such policies shall name Landlord, Property Manager,
and all mortgagees and lessors of Landlord, of which Tenant has been notified,
as additional insureds.  Tenant acknowledges and agrees that all policies of
insurance shall be primary and not contributing with and not supplemental to the
coverages that Landlord may carry.
 
22.1.9. If Tenant shall hire or bring a contractor onto the Premises to perform
any alterations, work or improvements, Tenant agrees to have a written agreement
with contractor whereby such contractor will be required to carry the same
insurance coverages for Commercial General Liability, Auto and Worker’s
Compensation and Employer’s Liability insurance as required of Tenant herein. 
Tenant shall also require that such contractor’s insurance will meet same
additional terms as required of Tenant herein with regards to adding Landlord,
Property Manager and all mortgagees as additional insureds, maintaining primary
and non-contributory coverage, waiving all rights of recovery and subrogation,
and making certificates of insurance available as evidence of all policies
during the term of their work and in advance of all applicable renewals. Tenant
shall not allow any contractors to begin work prior to obtaining certificates
evidencing all insurance requirements contained herein.
 
22.2 Standard of Insurance.  All policies shall be written in a form
satisfactory to Landlord and shall be taken out with insurance companies holding
a General Policyholders Rating of “A-VIII” or better, as set forth in the most
current issue of A.M. Best’s Insurance Guide.  On or before the date which is
ten (10) days after the execution of this Lease, Tenant shall deliver to
Landlord copies of policies or certificates evidencing the existence of the
amounts and forms of coverage satisfactory to Landlord.  No such policy shall be
cancelable or reducible in coverage except after thirty (30) days prior Notice
to Landlord. Any insurance limits required by this Lease are minimum limits only
and not intended to restrict the liability imposed on any Tenant for liability
under this Lease.  Tenant shall, within thirty (30) days prior to the expiration
of such policies, furnish Landlord with renewal or “binders” thereof, or
Landlord may order such insurance and charge the cost thereof to Tenant as
Additional Rent.  If Landlord obtains any insurance that is the responsibility
of Tenant under this Article 22, Landlord shall deliver to Tenant a written
statement setting forth the cost of any such insurance and showing in reasonable
detail the manner in which it has been computed and Tenant shall remit said
amount to Landlord within ten (10) business days.
 
 
- 25 -

--------------------------------------------------------------------------------

 
22.3 Landlord Insurance.
 
22.3.1. During the Term of this Lease, Landlord shall insure the Building and
the Parking Areas (to the extent Landlord is the owner thereof) (excluding any
property which Tenant is obligated to insure under Sections 22.1 and 22.2
hereof) against damage with All-Risk insurance and public liability insurance,
all in such amounts and with such deductibles as Landlord considers
appropriate.  Landlord may, but shall not be obligated to, obtain and carry any
other form or forms of insurance as it or Landlord’s mortgagees may determine
advisable.  Notwithstanding any contribution by Tenant to the cost of insurance
premiums, as provided herein, Tenant acknowledges that it has no right to
receive any proceeds from any insurance policies carried by Landlord.
 
22.3.2. If any of Landlord’s insurance policies shall be canceled or
cancellation shall be threatened or the coverage thereunder reduced or
threatened to be reduced in any way because of the Tenant's specific use (as
compared to typical general office use) of the Premises or any part thereof by
Tenant or any assignee or subtenant of Tenant or by anyone Tenant permits on the
Premises and, if Tenant fails to remedy the condition giving rise to such
cancellation, threatened cancellation, reduction of coverage, threatened
reduction of coverage, increase in premiums, or threatened increase in premiums,
within forty-eight (48) hours after Notice thereof, Landlord may, at its option,
but without any obligation so to do, enter upon the Premises and attempt to
remedy such condition, and Tenant shall promptly pay the cost thereof to
Landlord as Additional Rent.
 
22.4 Subrogation Waivers
 
22.4.1. Subrogation Waiver - Property Insurance.  Notwithstanding anything to
the contrary set forth in this Lease, Landlord and Tenant waive all rights
against each other for damages caused by fire or other causes of loss occurring
on and after the date on which this Lease is executed to the extent such damages
are covered (or are required to be covered) by any property insurance (including
business income and loss of rent insurance) related to the Premises, the
Building or the Project, and regardless of whether such insurance is
specifically required under this Lease.  Tenant’s waiver in this Section 22.4.1
also extends to the Landlord Indemnified Parties.  Each party shall obtain an
endorsement pursuant to which its property insurers waive their subrogation
rights against the parties specified in this Section 22.4.1.  If a property
insurance policy implicated by the waiver in this Section 22.4.1 does not allow
the insured to waive rights of recovery against others prior to a loss, the
insured shall cause the policy to be endorsed to provide for such waiver.  The
waivers in this Section 22.4.1 will be effective as to a person or entity even
though that person or entity would otherwise have a duty of indemnification, did
not pay the insurance premium directly or indirectly, or did not have an
insurable interest in the property damaged.
 
ARTICLE 23
 
DAMAGE OR DESTRUCTION
 
23.1 Damages.  If the Building and/or the Premises are damaged by fire or other
perils covered by Landlord’s insurance, Landlord shall:
 
23.1.1. In the event of one hundred percent (100%) destruction of the Premises
(“Total Destruction”), at Landlord’s option, as soon as reasonably possible
thereafter, commence repair, reconstruction and restoration of the Building
and/or the Premises and prosecute the same diligently to completion, in which
event, and this Lease shall remain in full force and effect; provided, however,
that if within ninety (90) days after the occurrence of such damage, Landlord
shall by Notice to Tenant elect not to so repair, reconstruct or restore the
Building and/or the Premises, this Lease shall terminate as of the date of such
Total Destruction.
 
 
- 26 -

--------------------------------------------------------------------------------

 
23.1.2. In the event of a partial destruction of the Building and/or the
Premises and if the damage thereto is such that the Building and/or the Premises
is capable of being repaired, reconstructed or restored within a period of
ninety (90) days from the date of the Landlord's discovery of such damage, and
if Landlord will receive insurance proceeds sufficient to cover the total cost
of such repairs, reconstruction or restoration, Landlord shall commence and
proceed diligently with the work of repairs, reconstruction and restoration of
the Building and/or the Premises or both, as the case may be, and this Lease
shall continue in full force and effect.  If such work of repair, reconstruction
and restoration shall require a period longer than ninety (90) days or exceeds
twenty-five percent (25%) of the full replacement cost of the Building and/or
the Premises, or both, as the case may be, or if insurance proceeds will not be
sufficient to cover the cost of such repairs, reconstruction and restoration,
then Landlord either may elect to so repair, reconstruct or restore and this
Lease shall continue in full force and effect or may elect not to repair,
reconstruct or restore and this Lease shall then terminate as of the date of
such partial destruction.  Under any of the conditions of this Section 23.1.2,
Landlord shall give Notice to Tenant of its intention regarding repairs within
said ninety (90) day period.  If damage is due to any cause other than fire or
other peril covered by extended coverage insurance, Landlord may elect to
terminate this Lease.
 
23.1.3. In any case where Landlord elects to repair, restore or reconstruct the
Premises following the occurrence of any damage to which this Article 23 applies
and provided Tenant does not terminate this Lease, then Tenant shall assign to
Landlord the proceeds of its property insurance attributable to the Leasehold
Improvements.  If the cost of restoring the Leasehold Improvements exceeds the
amount of the proceeds of Tenant's property insurance that are received by
Landlord, Tenant shall promptly pay the amount of such deficiency to Landlord
upon demand.
 
23.2 Termination of Lease.  Upon any termination of this Lease under any of the
provisions of this Article 23, the parties shall be released without further
obligation to the other from the date possession of the Premises is surrendered
to Landlord except for items which have therefore accrued and/or are then unpaid
or items which expressly survive the expiration or sooner termination of this
Lease.
 
23.3 Rent Abatement.  In the event of any casualty, the Rent payable under this
Lease shall be abated proportionately with the degree to which Tenant’s
Permitted Use of the Premises is impaired either during the period of such
repair, reconstruction or restoration or until termination of the Lease pursuant
to this Article 23, but only to the extent that Landlord is compensated for such
loss by the insurance carried or required to be carried pursuant to Section
22.1.4 above.  Notwithstanding the foregoing, there shall be no abatement of
Rent if such damage is caused primarily by the active negligence or intentional
wrongdoing of Tenant or any Tenant Party.  Tenant shall not be entitled to any
compensation or damages for loss in the use of the whole or any part of the
Premises and/or any inconvenience or annoyance occasioned by such damage,
repair, reconstruction or restoration.  If Landlord is obligated to or elects to
repair or restore as herein provided, Landlord shall be obligated to make repair
or restoration only of those portions of the Building and the Premises which
were originally provided at Landlord’s expense, and the repair and restoration
of items not provided at Landlord’s expense shall be the obligation of Tenant.
 
23.4 Termination Option.  In the event of damage to the Premises and/or the
Building, Tenant shall not be released from any of its obligations under this
Lease except to the extent and upon the conditions expressly stated in this
Article 23.  Notwithstanding anything to the contrary contained in this Article
23, if material damage to the Premises or access thereto occurs during the last
twelve (12) months of the Term, either party, at its option, may terminate this
Lease, whereupon Landlord shall be relieved of its obligations to make such
repairs or restoration and Tenant shall be released from its obligations under
this Lease as of the date of such termination.
 
23.5 Waiver of Statute.  Tenant hereby waives the provisions of California Civil
Code Section 1932, Subsection 2, and Section 1933, Subsection 4, and any other
statute or court decision relating to the abatement or termination of a lease
upon destruction of the Premises and the provisions of this Article 23 shall
govern in case of such destruction.
 
ARTICLE 24
 
EMINENT DOMAIN
 
24.1 Permanent Taking.  If all of the Premises, or such part thereof as shall
substantially interfere with Tenant’s Permitted Use and occupancy thereof, shall
be taken for any public or quasi-public purpose by any lawful power or authority
by exercise of the right of appropriation, condemnation or eminent domain, or
sold to prevent such taking (a “Taking”), either party shall have the right to
terminate this Lease by Notice to the other effective as of the date possession
is required to be surrendered to said authority.  Tenant shall not assert any
claim against Landlord or the taking authority for any compensation because of
such Taking, and Landlord shall be entitled to receive the entire amount of any
award without deduction for any estate or interest of Tenant.  If the amount of
property or the type of estate taken shall not substantially interfere with the
conduct of Tenant’s business, Landlord shall be entitled to the entire amount of
the award without deduction for any estate or interest of Tenant, Landlord shall
restore the Premises to substantially their same condition prior to such partial
Taking, and Annual Basic Rent shall be reduced, effective as of the date the
condemning authority takes possession, in the same proportion which the Rentable
Square Feet of the portion of the Premises so taken bears to the Rentable Square
Feet of the entire Premises before the Taking.  Nothing contained in this
Section 24.1 shall be deemed to give Landlord any interest in any award made to
Tenant for the taking of personal property and fixtures belonging to Tenant or
for relocation costs and expenses.
 
 
- 27 -

--------------------------------------------------------------------------------

 
24.2 Temporary Taking.  Notwithstanding anything to the contrary in Section 24.1
above, in the event of Taking of the Premises or any part thereof for temporary
use, (a) this Lease shall be and remain unaffected thereby and Rent shall not
abate, and (b) Tenant shall be entitled to receive for itself such portion or
portions of any award made for such use with respect to the period of the Taking
which is within the Term, provided that if such Taking shall remain in force at
the expiration or earlier termination of this Lease, Tenant shall then pay to
Landlord a sum equal to the reasonable cost of performing Tenant’s obligations
under Section 15.2 above and Article 31 below with respect to surrender of the
Premises and, upon such payment, shall be excused from such obligations.  For
purpose of this Article 24, a “temporary” Taking shall be defined as a Taking
for a period of two hundred seventy (270) days or less and a “permanent” Taking
shall be defined as a Taking for a period of more than two hundred seventy (270)
days.
 
24.3 Waiver of Statute.  Tenant (for itself and all others claiming through
Tenant) hereby irrevocably waives and releases its rights under Section 1265.130
of the California Code of Civil Procedure.
 
ARTICLE 25
 
DEFAULTS AND REMEDIES
 
25.1 Tenant Default.  The occurrence of any one or more of the following events,
upon the expiration of any applicable time period, shall constitute a default
hereunder by Tenant (“Tenant Default”):
 
25.1.1. Abandonment of the Premises by Tenant.  Notwithstanding the provisions
of California Civil Code Section 1951.3, “Abandonment” is defined to include,
but not limited to, any absence by Tenant from the Premises for thirty (30) days
or longer while in default pursuant to this Section 25.1;
 
25.1.2. The failure by Tenant to make any payment of Rent or any other payment
required to be made by Tenant hereunder, as and when due, where such failure
shall continue for a period of three (3) business days after Landlord’s delivery
of Notice thereof;
 
25.1.3. The failure by Tenant to obtain and keep in force at all times any
insurance Tenant is required to obtain and keep in force under Article 22 where
such failure is not cured within two (2) business days after Landlord’s delivery
of Notice of such failure;
 
25.1.4. Hypothecation, assignment or other transfer of this Lease or subletting
of the Premises, or attempts of such actions in violation of Article 27 of this
Lease;
 
25.1.5. The failure by Tenant to deliver any certificate, instrument or
statement that is required to be delivered by Tenant under Article 28, Article
29 or Section 35.16 within the time frames required in Article 28, Article 29 or
Section 35.16, as applicable, which Tenant fails to cure within five (5)
business days after Landlord’s delivery of Notice thereof;
 
25.1.6. The failure by Tenant to observe or perform any of the express or
implied covenants or provisions of this Lease to be observed or performed by
Tenant, other than as specified in Sections 25.1.1 – 25.1.5 above or Section
25.1.7 below, where such failure shall continue for a period of ten (10)
business days after Landlord’s delivery of Notice thereof; provided that if the
nature of any such failure is such that more than ten (10) business days are
reasonably required for its cure, then no Tenant Default shall be deemed to
occur if (and for so long as) Tenant commences the cure of such failure within
said ten (10) business day period and thereafter diligently prosecutes such cure
to completion within ninety (90) days after Landlord’s delivery of Notice
thereof; or
 
 
- 28 -

--------------------------------------------------------------------------------

 
25.1.7. The (a) making by Tenant of any general assignment for the benefit of
creditors; (b) filing by or against Tenant of a petition to have Tenant adjudged
a bankrupt or a petition for reorganization or arrangement under any law
relating to bankruptcy; (c) appointment of a trustee or receiver to take
possession of substantially all of Tenant’s assets located at the Premises or of
Tenant’s interest in this Lease; (d) attachment, execution or other judicial
seizure of substantially all of Tenant’s assets located at the Premises or of
Tenant’s interest in this Lease; or (f) Tenant’s convening of a meeting of its
creditors or any class thereof for the purpose of effecting a moratorium upon or
composition of its debts, or any class thereof; provided that no Tenant Default
will be deemed to occur under this Section 25.1.7 if (i) any petition described
in clause (a) above that filed against (rather than by) Tenant, is dismissed
within thirty (30) days) after filing, (ii) in the event any trustee or receiver
shall take possession of substantially all of Tenant’s assets located at the
Premises or Tenant’s interest in this Lease, possession of the same is restored
to Tenant within thirty (30) days or (iii) any attachment, execution or other
judicial seizure described in clause (d) above is discharged within thirty (30)
days.
 
Any Notice from Landlord required hereby shall be in lieu of, and not in
addition to, any Notice required under California Code of Civil Procedure
Section 1161 regarding unlawful detainer actions or any similar successor
statute.  Accordingly, Tenant (for itself and all others claiming through
Tenant) hereby expressly and irrevocably waives the notice requirements of
California Code of Civil Procedure Section 1162 that would otherwise govern
notices required under Section 1161, and agrees that any notice provided
pursuant to this Section 25.1 shall replace and satisfy any such requirements of
Section 1162.
 
25.2 Landlord Remedies.  In the event of any such Tenant Default, in addition to
any other remedies available to Landlord at law or in equity, including, without
limitation, the remedies available under California Civil Code Section 1951.2
and any successor statute, Landlord shall have the immediate option to terminate
this Lease and all rights of Tenant hereunder.  In the event that Landlord shall
elect to so terminate this Lease then Landlord may recover from Tenant:
 
25.2.1. The worth at the time of award of any unpaid Rent which had been earned
at the time of such termination; plus
 
25.2.2. the worth at the time of award of the amount by which the unpaid Rent
which would have been earned after termination until the time of award exceeds
the amount of such Rent loss that Tenant proves could have been reasonably
avoided; plus
 
25.2.3. the worth at the time of award of the amount by which the unpaid Rent
for the balance of the Term after the time of award exceeds the amount of such
Rent loss that Tenant proves could be reasonably avoided; plus
 
25.2.4. any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform Tenant’s obligations under
this Lease or which in the ordinary course of things would be likely to result
therefrom, including but not limited to the cost of recovering possession of the
Premises, expenses of reletting, including necessary repair, renovation and
alteration of the Premises, reasonable attorneys’ fees and any other reasonable
costs; and
 
25.2.5. at Landlord’s election, such other amounts in addition to or in lieu of
the foregoing as may be permitted from time to time by applicable law.
 
As used in Sections 25.2.1 and 25.2.2 above, the “worth at the time of award” is
computed by allowing interest at the Default Rate.  As used in Section 25.2.3
above, the “worth at the time of award” is computed by discounting such amount
at the discount rate of the Federal Reserve Bank of San Francisco (the “Discount
Rate”) at the time of award plus one percent (1%).  If the format or components
of the Discount Rate are materially changed, or if the Discount Rate ceases to
exist, Landlord shall substitute a discount rate which is maintained by the
Federal Reserve Bank of San Francisco or similar financial institution and which
is most nearly equivalent to the Discount Rate.
 
 
- 29 -

--------------------------------------------------------------------------------

 
25.3 Additional Remedies.  If any such Tenant Default occurs, Landlord may
utilize the remedy described in California Civil Code Section 1951.4 (which
provides landlord may continue the lease in effect after a tenant’s breach and
abandonment and recover Rent as it becomes due, if tenant has the right to
sublet or assign subject to reasonable limitations).  Accordingly, in the event
of any Tenant Default and abandonment of the Premises by Tenant, if Landlord
does not elect to terminate this Lease on account of such Tenant Default, then
Landlord may from time-to-time, without terminating this Lease, enforce all of
its rights and remedies under this Lease, including the right to recover all
Rent as it becomes due.  In the event of the Abandonment of the Premises by
Tenant or in the event that Landlord utilizes the remedy described in this
Section 25.3 above or shall take possession of the Premises pursuant to legal
proceeding or pursuant to any notice provided by law, then if Landlord does not
elect to terminate this Lease as provided above, Landlord may from time to time,
without terminating this Lease, either recover all Rent as it becomes due or
relet the Premises or any part thereof for the Term of this Lease on terms and
conditions as Landlord in its sole discretion may deem advisable with the right
to make alterations and repairs to the Premises.
 
If Landlord shall elect to so relet, such reletting shall not relieve Tenant of
any obligation hereunder, except that the rents received by Landlord from such
reletting shall be applied as follows:  (a) first, to the payment of any
indebtedness other than Rent due hereunder from Tenant to Landlord; (b) second,
to the payment of any cost of such reletting; (c) third, to the payment of the
cost of any alterations and repairs to the Premises; (d) fourth, to the payment
of Rent due and unpaid hereunder and (e) the residue, if any, shall be held by
Landlord and applied to payment of future Rent as the same may become due and
payable hereunder.  Should that portion of such rents received from such
reletting during any month, which is applied to the payment of Rent hereunder,
be less than the Rent payable during that month by Tenant hereunder, then Tenant
shall pay such deficiency to Landlord immediately upon demand therefor by
Landlord.  Such deficiency shall be calculated and paid monthly.  Tenant shall
also pay to Landlord, as soon as ascertained, any costs and expenses, including
attorneys’ fees, incurred by Landlord in such reletting or in making such
alterations and repairs not covered by the rents received from such
reletting.  During the continuance of a Tenant Default, Landlord shall have the
right to market the Premises to potential new tenants and may show the Premises
to such potential new tenants during normal business hours.
 
25.4 Late Fee.  Tenant hereby acknowledges that default by Tenant hereunder, and
Landlord’s election to prepare and serve a Notice of any such default hereunder
(a “Notice of Default”), will cause Landlord to incur costs not contemplated by
this Lease, and costs in addition to any costs which may be reimbursed to
Landlord by any provision which may be contained herein relative to the payment
of interest or late charges on amounts due hereunder.  Accordingly, Landlord
shall be entitled to reasonable attorneys’ fees and all other costs and expenses
incurred in the preparation and service of a Notice of Default and consultations
in connection therewith, with respect to which Landlord and Tenant agree that
Seven Hundred Fifty Dollars ($750.00) is a reasonable minimum sum per such
occurrence, whether or not legal action is subsequently commenced in connection
with any such default.  It is further hereby specifically agreed by and between
Landlord and Tenant that any and all such fees and costs shall be deemed
Additional Rent hereunder, and may, at the option of Landlord, be included in
any Notice of Default hereunder.
 
25.5 Landlord’s Right to Cure.  If Tenant should fail to make any payment
perform any of it other obligations hereunder, Landlord, without being under any
obligation to do so and without thereby waiving such default, may make such
payment and/or remedy such other default for the account of Tenant (and enter
the Premises for such purpose):  (a) immediately and without notice in the
case:  (i) of emergency, (ii) of a default by Tenant of its obligations under
Section 8.3, Section 15.2 and/or Article 31, (iii) where such default
unreasonably interferes with any other tenant in the Building or Project, (iv) a
failure to satisfy or otherwise discharge any lien, or (v) where such default
will result in the violation of Law or the cancellation of any insurance policy
maintained by Landlord and (b) in any other case if such default continues
beyond the applicable notice and cure period specified in Section 25.1 above,
and thereupon Tenant shall be obligated to, and hereby agrees to pay Landlord,
upon demand, all costs, expenses, and disbursements incurred by Landlord in
taking such remedial action, together with an amount equal to five percent (5%)
thereof for Landlord’s overhead and administrative expenses, and the sum of such
costs, together with interest thereon at the rate described in Section 5.3 from
the date of Landlord’s payment thereof, shall be deemed Additional Rent.
 
 
- 30 -

--------------------------------------------------------------------------------

 
25.6 Waiver of Redemption.  Tenant (for itself and all others claiming through
Tenant) hereby irrevocably waives and releases its rights to redemption and
reinstatement under any present or future case law or statutory provision
(including, without limitation, Sections 473, 1174 and 1179 of the California
Code of Civil Procedure and Section 3275 of the California Civil Code) in the
event that Tenant is dispossessed from the Premises for any reason.
 
25.7 Landlord’s Default.  Landlord’s failure to perform or observe any of its
obligations under this Lease shall constitute a default by Landlord under this
Lease (a “Landlord Default”) only if Landlord, or the Holder (defined below) of
any Security Instrument (defined below) covering the Premises, fails to perform
obligations required of Landlord within thirty (30) days after Notice by Tenant
to Landlord (and to each Holder pursuant to Section 35.5 below), specifying
wherein Landlord has failed to perform such obligations in reasonable detail;
provided, however, that if the nature of Landlord’s obligation is such that more
than thirty (30) days are required for performance, then no Landlord Default
shall occur if Landlord commences performance within such thirty (30) day period
and thereafter diligently prosecutes the same to completion (or if any Holder of
any Security Instrument commences and prosecutes the cure pursuant to Section
35.5 below).  In no event shall Tenant be entitled to terminate this Lease by
reason of any Landlord Default, and Tenant’s remedies shall be limited to an
action for monetary damages at law and/or injunctive relief.  Without limiting
the foregoing, in recognition that Landlord must receive timely payments of Rent
and operate the Building and Project, except as expressly provided in Articles
23 and 24, Tenant shall have no right of self-help to perform repairs or any
other obligation of Landlord, and shall have no right to withhold, set-off, or
abate Rent.
 
ARTICLE 26
 
NO WAIVER
 
All rights, options and remedies contained in this Lease shall be construed and
held to be cumulative, and not one of them shall be exclusive of the other, and
each party shall have the right to pursue any one or all of such remedies or any
other remedy or relief which may be provided by law, whether or not stated in
this Lease.  The waiver of any breach of any term, covenant or condition herein
contained shall not be deemed to be a waiver of any subsequent breach of the
same or any other term, covenant or condition herein contained, nor shall any
custom or practice which may grow up between the parties in the administration
of the terms hereof be deemed a waiver of or in any way affect the right of a
party to insist upon performance in strict accordance with said terms.  The
subsequent acceptance of Rent hereunder by Landlord shall not be deemed to be a
waiver of any preceding breach by Tenant of any term, covenant or condition of
this Lease, other than the failure of Tenant to pay the particular Rent so
accepted, regardless of Landlord’s knowledge of such preceding breach at the
time of acceptance of such Rent.  No acceptance by Landlord of a lesser sum than
the Basic Rent and Additional Rent or other sum then due shall be deemed to be
other than on account of the earliest installment of such Rent or other amount
due, nor shall any endorsement or statement on any check or any letter
accompanying any check be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord’s right to recover
the balance of such installment or other amount or pursue any other remedy
provided in this Lease.  Without limiting the foregoing, Tenant (for itself and
all others claiming through Tenant) acknowledges that this Article 26 imparts
actual notice to Tenant, pursuant to California Code of Civil Procedure Section
1161.1(c), that Landlord’s acceptance of partial payment of Rent shall not
constitute a waiver of any rights available under this Lease or at law or
equity, including, without limitation, the right to recover possession of the
Premises.
 
ARTICLE 27
 
ASSIGNMENT AND SUBLETTING
 
27.1 Transfer.  Tenant shall not voluntarily or by operation of law: (a) a
sublease all or any part of the Premises (a “Sublease”), (b) assign this Lease
(an “Assignment”), or (c) enter into any other agreement or arrangement:  (i)
that permits a third party (other than Tenant’s employees and occasional guests)
to enter, occupy or use any portion of the Premises or remove a material portion
of Tenant’s Personal Property therefrom or (ii) otherwise assigns, transfers,
mortgages, pledges, hypothecates, encumbers or permits a lien to attach to
Tenant’s interest under this Lease or in the Premises (a “Transfer”), without
first obtaining Landlord’s prior written consent in accordance with this Article
27.  In addition, for purposes of this Lease a “Transfer” (which shall be
subject to the provisions of this Article 27) shall also include:  (a) a direct
or indirect transfer, assignment, pledge, or hypothecation of a Controlling
(defined below) interest in Tenant and/or (b) the dissolution of the entity that
constitutes the Tenant without its immediate reconstitution.  "Control" or
“Controlling” means possession of the direct or indirect power to direct or
cause the direction of the management and policies of a person or entity.  No
consent to an assignment, encumbrance or sublease shall constitute a waiver of
any provision of this Article 27 or consent to any future assignment,
encumbrance or transfer.  Any Transfer without Landlord’s prior written consent
shall be voidable at Landlord’s election and shall constitute a Tenant Default.
 
 
- 31 -

--------------------------------------------------------------------------------

 
27.2 Transfer Procedure.  If Tenant desires to make any Transfer, then at least
thirty (30) days prior to the date when Tenant desires the Transfer to be
effective (the “Transfer Date”) Tenant shall give Landlord a Notice (the
“Transfer Notice”), setting forth:  (a) the name, address and business of the
person or entity to which the Transfer is proposed (“Proposed Transferee”); (b)
information (including references) concerning the character, ownership and
financial condition of the Proposed Transferee; (c) the proposed Transfer Date
(which shall not be later than 90 days following the Transfer Notice); (d) any
ownership or commercial relationship between Tenant and the Proposed Transferee;
and (e) the consideration and all other material terms and conditions of the
proposed Transfer, all in such detail as Landlord shall reasonably require.  If
Landlord reasonably requests additional detail (including, without limitation,
financial statements of the proposed Transferee or a current estoppel
certificate from Tenant), the Transfer Notice shall not be deemed to have been
received until Landlord receives such additional detail, and Landlord may
withhold consent to any proposed Transfer until such information is provided to
it.
 
27.3 Recapture.  Within thirty (30) days of Landlord’s receipt of a Transfer
Notice, and all information specified in Section 27.2 above, and provided such
Transfer Notice relates to either (i) a sublease of all or substantially all of
the Premises for all or substantially all of the then remaining Lease Term, or
(ii) an assignment of the Lease, then, Landlord may, at its option, in its sole
and absolute discretion, by Notice to Tenant, elect to: (a) in the case of a
proposed Sublease, sublease the Premises or the portion thereof proposed to be
sublet by Tenant at a rental rate per square foot equal to the lesser of the per
square foot rental rate under this Lease or the proposed Sublease; (b) in the
case of a proposed Assignment, take an assignment of this Lease upon the same
terms as those offered to the proposed assignee; or (c) terminate this Lease in
its entirety or as to the portion of the Premises subject to the proposed
Transfer.  If Landlord elects to proceed pursuant to clause (a) or (b) above,
any payment by Landlord to Tenant pursuant to such clause shall not exceed the
amount which Tenant would have received pursuant to Section 27.5.2 below if
Landlord had elected to consent to the proposed Sublease or Assignment.  If this
Lease shall be terminated with respect to the entire Premises, the Term shall
end on the Transfer Date as if that date had been originally fixed in this Lease
for the expiration of the Term.  If Landlord recaptures only a portion of the
Premises, the Rent during the unexpired Term and Tenant’s Percentage shall be
adjusted proportionately based on the Rentable Square Feet remaining in the
Premises after such recapture.  Tenant shall, at Tenant’s own cost and expense,
discharge in full any commissions which may be due and owing as a result of any
proposed assignment or subletting, whether or not the Premises (or portion
thereof) are recaptured pursuant to this Section 27.3 and rented by Landlord to
the proposed tenant or any other tenant.
 
27.4 Landlord’s Consent; Consent Standards; No Release.
 
27.4.1. Unless Landlord elects to exercise any of its rights under Section 27.3
above, Landlord shall, by Notice to Tenant delivered within thirty (30) days of
Landlord’s receipt of a Transfer Notice, elect to: (a) consent to such proposed
Transfer upon the terms and to the Proposed Transferee; or (b) refuse to give
its consent to the proposed Transfer.  Landlord shall not unreasonably withhold
its consent to any Proposed Transfer; provided that, without limiting other
situations in which it may be reasonable for Landlord to withhold its consent to
any proposed Transfer, it shall be deemed reasonable for Landlord to withhold
its consent to any proposed Transfer if Landlord determines in its sole
discretion that: (i) the Proposed Transferee does not have sufficient financial
strength or stability to perform all obligations being assumed under this Lease,
and to perform them without any higher risk of default than Tenant; (ii) the
intended use of the Premises (or the applicable portion thereof) by the Proposed
Transferee is inconsistent or incompatible with other uses in the Building or in
the Project; (iii) the intended use of the Premises (or the applicable portion
thereof) by the Proposed Transferee will require alteration of the Premises;
(iv) the intended use of the Premises (or the applicable portion thereof) by the
Proposed Transferee will violate this Lease or any Laws governing the Premises
or the Building or Project; (v) the Proposed Transferee has the power of eminent
domain, is a governmental agency or an agency or subdivision of a foreign
government; (vi) either the Proposed Transferee, or any person which directly or
indirectly controls, is controlled by, or is under common control with the
Proposed Transferee:  (A) occupies space in the Project or has negotiated with
Landlord or any of its affiliates within the preceding one hundred eighty (180)
days (or is currently negotiating with Landlord or any of its affiliates) to
lease space in the Building or Project or (B) does not intend to occupy the
Premises or the applicable portion thereof; (vii) at the time Tenant delivers
the Transfer Notice, there exists an uncured Tenant Default; (viii) the proposed
Transfer would cause Landlord to be in violation of another lease or agreement
to which Landlord is a party or would give an occupant of the Building or
Project a right to cancel or modify its lease; (ix) any ground lessor or
mortgagee whose consent to such Transfer is required fails to consent thereto;
(x) the use of the Premises (or the applicable portion thereof), the Building or
the Project by the Proposed Transferee would, in Landlord’s judgment,
significantly increase pedestrian traffic in and out of the Building and/or the
Project, generate increased loitering in Common Areas, increase security risk,
or require any alterations to the Building or the Project to comply with
applicable Laws; or (xi) the Proposed Transferee would be a competitor to
another tenant in the Building and such other tenant has an exclusive right with
respect to the use at issue.
 
 
- 32 -

--------------------------------------------------------------------------------

 
27.4.2. Tenant further agrees that Landlord may condition its consent to any
proposed Transfer upon satisfaction of any of the following conditions:  (a)
delivery to Landlord of a true copy of a fully executed sublease, assignment of
lease or other instrument pursuant to which the applicable Transfer is made (the
“Transfer Instrument”); (b) delivery to Landlord of original executed copies (by
Tenant and the Transferee (defined below)) of the Landlord’s form of Consent to
Sublease (in the case of a Sublease) or Assignment and Assumption of Lease and
Consent (in the case of an Assignment) or other instrument under which Landlord
grants consent to the applicable Transfer (the “Consent Instrument”) and (c)
receipt by Landlord of all sums and amounts to which Landlord is entitled under
Section 27.5 below.  Tenant acknowledges and agrees that any Consent Instrument
may, without limitation:  (i) in the case of a Sublease or Assignment, require
the person or entity to which the Transfer is made (the “Transferee”) to be
bound by all of the terms and provisions of this Lease and to perform all of the
obligations of Tenant hereunder applicable to the Premises, or the portion
thereof that is the subject of the applicable Transfer; (ii) in the case of an
Assignment, include waivers by Tenant of all applicable suretyship defenses,
including, but not limited to, those contained in Sections 2787 to 2855,
inclusive, of the California Civil Code; and (iii) in the case of a
Sublease:  (A) provide that such Sublease is subject and subordinate to this
Lease to all Security Instruments encumbering the Building or the Project, (B)
require the Transferee to, upon demand by Landlord following the occurrence of
any Tenant Default, remit directly to Landlord, all monies payable from such
Transferee to Tenant in connection with such Sublease and (C) provide that in
the event of termination of this Lease for any reason, including without
limitation a voluntary surrender by Tenant, or in the event of any reentry or
repossession of the Premises by Landlord, Landlord may, at its option,
either:  (x) terminate the sublease or (y) take over all of the right, title and
interest of Tenant, as sublessor, under such sublease, in which case such
sublessee shall attorn to Landlord, but that nevertheless Landlord shall not:
(1) be liable for any previous act or omission of Tenant under such sublease,
(2) be subject to any defense or offset previously accrued in favor of the
sublessee against Tenant, or (3) be bound by any previous modification of any
sublease made without Landlord’s written consent, or by any previous prepayment
by sublessee of more than one month’s rent.
 
27.4.3. If Landlord grants its consent to any proposed Transfer described in any
Transfer Notice, Tenant may during the thirty (30) days thereafter consummate
such Transfer with the Proposed Transfer upon the terms and conditions described
in the applicable Transfer Notice; provided, however, that any material change
in such terms shall be subject to Landlord’s consent as provided in this Article
27.  No Assignment or Sublease or other Transfer (whether with or without
Landlord’s consent) shall relieve Tenant or any assignee or sublessee from any
obligation under this Lease whether or not accrued as of the date of the
Assignment or Sublease (and, to the extent such Tenant is deemed a surety of an
assignee, Tenant hereby waives all applicable suretyship defenses, including,
but not limited to, those contained in Sections 2787 to 2855, inclusive, of the
California Civil Code.
 
27.5 Landlord’s Costs; Transfer Premiums.
 
27.5.1. If Tenant requests Landlord’s consent to a proposed Transfer under the
provisions of this Article 27, Tenant shall, upon demand, reimburse all of
Landlord’s reasonable expenses, costs and attorneys’ fees incurred in connection
with processing such request for consent, whether or not Landlord grants consent
to such proposed Transfer, in an amount not to exceed $1,500 per proposed
Transfer.
 
 
- 33 -

--------------------------------------------------------------------------------

 
27.5.2. If Landlord shall consent to any Assignment, Tenant shall pay to
Landlord, as Additional Rent, fifty percent (50%) of all sums and other
consideration payable to and for the benefit of Tenant by the assignee for
Tenant’s leasehold estate hereunder, as and when such sums and other
consideration are due and payable by the assignee to or for the benefit of
Tenant (or, if Landlord so requires, and without any release of Tenant’s
liability for the same, Tenant shall instruct the assignee to pay such sums and
other consideration directly to Landlord).  If Landlord shall consent to any
proposed Sublease under which Tenant will or does receive basic rent or other
consideration, either initially or over the term of the Sublease, in excess of
the Basic Rent called for hereunder or, in case of the Sublease of a portion of
the Premises, in excess of such Basic Rent fairly allocable to such portion
(after appropriate adjustments to assure that all other payments called for
hereunder are taken into account), Tenant shall pay to Landlord as Additional
Rent hereunder, fifty percent (50%) of the excess of each such payment of Rent
or other consideration received by Tenant promptly after its receipt.  Tenant
shall be entitled to subtract from such excess its reasonable and actual
expenses incurred by Tenant as a result of such transfer prior to calculating
Landlord’s share of such excess.
 
27.6 Rights Not Transferable.  All:  (a) options to extend or renew the Term
and/or to expand the Premises, if any, contained in this Lease or any addendum
or amendment hereto or letter of agreement; (b) all rights to any signage at the
Project in any location outside of the Premises, if any, contained in this Lease
or any addendum or amendment hereto or letter of agreement; (c) all rights to
above standard (or discounted) parking at the Project, if any, contained in this
Lease or any addendum or amendment hereto or letter of agreement; and (d) all
rights to receive any above standard services or utilities, if any, contained in
this Lease or any addendum or amendment hereto or letter of agreement, are
personal to the Original Tenant, and may not be transferred in connection with
any Transfer or exercised by any Transferee.  Consent by Landlord to any
Transfer shall not include consent to the assignment or transfer of any such
options, rights or privileges (and such options, rights, or privileges shall
terminate upon such assignment or subletting), unless Landlord, in its sole and
absolute discretion, specifically grants in writing such options, rights,
privileges or services to such assignee or subtenant.
 
27.7 Non-Transfers. Notwithstanding anything to the contrary contained in this
Article 27, (i) an assignment or subletting of all or a portion of the Premises
to an affiliate of Tenant (an entity which is controlled by, controls, or is
under common control with, Tenant), (ii) an assignment of the Premises to an
entity which acquires all or substantially all of the assets or interests
(partnership, stock or other) of Tenant, or (iii) an assignment of the Premises
to an entity which is the resulting entity of a merger or consolidation of
Tenant, shall not be deemed a Transfer under this Article 27, provided that
Tenant notifies Landlord of any such assignment or sublease and promptly
supplies Landlord with any documents or information requested by Landlord
regarding such assignment or sublease or such affiliate, and further provided
that such assignment or sublease is not a subterfuge by Tenant to avoid its
obligations under this Lease or otherwise effectuate any “release” by Tenant of
such obligations.  The transferee under this Section 27.7 shall be referred to
as a “Permitted Transferee.”  “Control,” as used in this Section 27.7, shall
mean the ownership, directly or indirectly, of more than fifty percent (50%) of
the voting securities of, or possession of the right to vote, in the ordinary
direction of its affairs, of more than fifty percent (50%) of the voting
interest in, any person or entity.  For purposes of clarification, Landlord
acknowledges that Tenant is a publicly traded company and in no event shall a
trade or sale of any shares of Tenant on a public stock exchange be considered a
“Transfer” under this Article 27.
 
ARTICLE 28
 
SUBORDINATION
 
Without the necessity of any additional documents being executed by Tenant for
the purpose of effecting a subordination, and at the election of Landlord or any
current or future mortgagee or holder of deed of trust with a lien on the
Building or the Project or any ground lessor with respect to the Building or the
Project, this Lease shall be subject and subordinate at all times to:  (a) all
ground leases or underlying leases which may now exist or hereafter be executed
affecting the Building, the Project, or the land upon which the Building and the
Project are situated, or both; and (b) the lien of any mortgage or deed of trust
which may now exist or hereafter be executed in any amount for which the
Building, the Project, the land upon which the Building and the Project are
situated, ground leases or underlying leases, or Landlord’s interest or estate
in any of said items is specified as security (collectively, “Security
Instruments”).  Notwithstanding the foregoing, Landlord shall have the right to
subordinate or cause to be subordinated such ground leases or any such liens to
this Lease.  In the event that any ground lease or underlying lease terminates
for any reason or any mortgage or deed of trust is foreclosed or a conveyance in
lieu of foreclosure is made for any reason, Tenant shall, notwithstanding any
subordination, attorn to and become the tenant of the successor-in-interest to
Landlord, at the option of such successor-in-interest to Landlord.  Tenant
covenants and agrees to execute and deliver, within ten (10) business days after
demand by Landlord therefor, any additional documents evidencing the priority or
subordination of this Lease with respect to any such Security Instruments.  In
the event that Tenant fails to execute and deliver any such document within such
ten (10) business day period, Tenant hereby irrevocably appoints Landlord as its
attorney-in-fact to execute, deliver and record any such document in the name
and on behalf of Tenant.
 
 
- 34 -

--------------------------------------------------------------------------------

 
ARTICLE 29
 
ESTOPPEL CERTIFICATE
 
29.1 Tenant Estoppel Certificate.  Within ten (10) days following any written
request which Landlord may make from time to time, Tenant shall execute and
deliver to Landlord a statement, in a form substantially similar to the form of
Exhibit “F” attached hereto, and incorporated herein by this reference (a
“Tenant Estoppel Certificate”) certifying: (a) the Commencement Date of this
Lease; (b) that this Lease is unmodified and in full force and effect (or, if
there have been modifications hereto, that this Lease is in full force and
effect, and stating the date and nature of such modifications); (c) the date to
which the Rent and other sums payable under this Lease have been paid; (d) that
to the best of Tenant’s knowledge, there are no current defaults under this
Lease by either Landlord or Tenant except as specified in Tenant’s statement;
and (e) such other matters as are included in such statement by
Landlord.  Landlord and Tenant intend that any statement delivered pursuant to
this Article 29 may be relied upon by any mortgagee, lessor, beneficiary,
purchaser or prospective purchaser of the Building or the Project or any
interest therein.
 
29.2 Failure to Deliver.  Tenant’s failure to deliver such statement within such
time shall be conclusive upon Tenant:  (a) that this Lease is in full force and
effect, without modification except as may be represented by Landlord, (b) that
there are no uncured defaults in Landlord’s performance, (c) that not more than
one (1) month’s Rent has been paid in advance and (d) that the statements
included in the estoppel certificate are true and correct, without
exception.  Additionally, any such failure to timely deliver a Tenant Estoppel
Certificate shall constitute an immediate Tenant Default hereunder.
 
ARTICLE 30
 
INTENTIONALLY OMITTED
 
ARTICLE 31
 
SURRENDER OF PREMISES
 
Upon the expiration or earlier termination of the Term hereof, Tenant shall
peaceably surrender the Premises and all Leasehold Improvements therein,
excepting only any of the same that are required to be removed in accordance
with Section 15.2 above, to Landlord broom-clean, in good order, repair and
condition, with all of Tenant’s Personal Property removed and free of any
Hazardous Materials, and shall otherwise comply with all of the requirements of
Section 15.2 above.  The voluntary or other surrender of this Lease by Tenant,
or a mutual cancellation thereof, shall not work a merger, and shall, at the
option of Landlord, operate as an assignment to it of any or all subleases or
subtenancies.  The delivery of keys to any employee of Landlord or to Landlord’s
agent or any employee thereof shall not be sufficient to constitute a
termination of this Lease or a surrender of the Premises.
 
ARTICLE 32
 
PERFORMANCE BY TENANT
 
All covenants and agreements to be performed by Tenant under any of the terms of
this Lease shall be timely performed by Tenant at Tenant’s sole cost and expense
and without any abatement of Rent.  If Tenant shall fail to pay any sum of money
owed to any party other than Landlord, for which it is liable hereunder, or if
Tenant shall fail to timely perform any other act on its part to be performed
hereunder Landlord may, without waiving or releasing Tenant from obligations of
Tenant, but shall not be obligated to, make any such payment or perform any such
other act to be made or performed by Tenant pursuant to Section 25.5 above.
 
 
- 35 -

--------------------------------------------------------------------------------

 
ARTICLE 33
 
PARKING
 
Beginning on the Delivery Date (including any early access period), Tenant and
Tenant’s contractors and business visitors (“Tenant’s Parking Invitees”) shall
be entitled to use, the number of parking spaces set forth in Section 1.8, above
on a monthly basis throughout the Initial Term, which parking spaces shall
pertain to that portion of the Project parking facilities identified on
Exhibit “A-II” attached to this Lease (“Parking Areas”).  Except with respect to
reserved spaces, there shall be no direct charge attributable to Tenant’s use of
the Parking Areas, other than any taxes imposed by any governmental authority in
connection with the renting of parking spaces by Tenant or the use of the
Parking Areas by Tenant.  Tenant’s continued right to use the Parking Areas is
conditioned upon Tenant abiding by the Parking Rules and Regulations set forth
on Exhibit “H” as amended from time to time for the orderly operation and use of
the Parking Areas, including any sticker, parking pass or other identification
system established by Landlord, Tenant’s cooperation in seeing that Tenant’s
employees and visitors also comply with the Parking Rules and Regulations and
Tenant not being in default under this Lease (beyond any applicable notice and
cure periods).  Landlord specifically reserves the right to change the size,
configuration, design, layout and all other aspects of the Parking Areas at any
time and Tenant acknowledges and agrees that Landlord may, from time to time,
close-off or restrict access to the Parking Areas for purposes of permitting or
facilitating any such construction, alteration or improvements; provided,
however, in connection with any such access restrictions, the same shall be
without incurring any liability to Tenant and without any abatement of Rent
under this Lease to the extent Landlord provides any reasonably required
temporary, alternate parking.  Landlord may delegate its responsibilities
hereunder to a parking operator in which case such parking operator shall have
all the rights of control attributed hereby to the Landlord.  Any parking passes
issued to Tenant pursuant to this Article 33, shall be provided to Tenant solely
for use by Tenant’s own personnel and such passes may not be transferred,
assigned, subleased or otherwise alienated by Tenant without Landlord’s prior
approval.  Tenant may validate visitor parking by such method or methods as the
Landlord may establish, at the validation rate from time to time generally
applicable to visitor parking.
 
ARTICLE 34
 
LIMITATION ON LIABILITY
 
34.1 Landlord’s Liability.  In consideration of the benefits accruing hereunder,
Tenant and all of its successors and assigns covenant and agree that, in the
event of any actual or alleged failure, breach or default hereunder by Landlord:
 
34.1.1. The sole and exclusive remedy shall be against Landlord’s interest in
the Building;
 
34.1.2. Only Landlord shall be sued or named as a party in any suit or action;
 
34.1.3. No writ of attachment, execution, possession, or sale, will ever be
levied against the assets of Landlord, except the Building;
 
34.1.4. The obligations under this Lease do not constitute personal obligations
of any Landlord Indemnified Party (other than Landlord), and Tenant shall not
seek recourse against any Landlord Indemnified Party (other than Landlord) or
any of their personal assets (other than Landlord's interest in the Building)
for satisfaction of any liability of Landlord in respect to this Lease (and,
without limiting the foregoing, neither the negative capital account of any
Landlord Indemnified Party, nor any obligation of any Landlord Indemnified Party
to restore a negative capital account or to contribute capital to Landlord,
shall at any time be deemed to be the property or an asset of Landlord, and
neither Tenant nor any of its successors or assigns shall have any right to
collect, enforce or proceed against or with respect to any such negative capital
account of an Landlord Indemnified Party’s obligation to restore or contribute);
and
 
34.1.5. These covenants and agreements are enforceable by Landlord and the other
Landlord Indemnified Parties.
 
 
- 36 -

--------------------------------------------------------------------------------

 
ARTICLE 35
 
CONFIDENTIALITY
 
Tenant and its partners, officers, members, managers, directors, employees,
agents, advisors, representatives and attorneys shall not disclose the terms and
conditions of this Lease or any documents or information delivered hereunder to
any other person except and to the extent required by law.
 
ARTICLE 36
 
MISCELLANEOUS
 
36.1 Rules and Regulations.  Tenant shall faithfully observe and comply with the
“Rules and Regulations”, a copy of which is attached hereto, marked Exhibit “G”,
and incorporated herein by this reference (“Rules and Regulations”), and all
modifications thereof and additions thereto made from time to time by
Landlord.  Landlord shall not be responsible to Tenant for the violation or
nonperformance by any other tenant or occupant of the Building or the Project of
any of said Rules and Regulations.
 
36.2 Conflict of Laws.  This Lease shall be governed by and construed pursuant
to the Laws of the State of California (without reference to its conflicts of
laws rules or principles).
 
36.3 Successors and Assigns. Except as otherwise provided in this Lease, all of
the covenants, conditions and provisions of this Lease shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns (subject to the restrictions on Tenant’s
right to assign, sublet or transfer contained in Article 27).
 
36.4 Professional Fees.  If Landlord should bring suit for possession of the
Premises, for the recovery of any sum due under this Lease, or because of the
breach of any provisions of this Lease, or for any other relief against Tenant
hereunder, or in the event of any other litigation between the parties with
respect to this Lease, then all reasonable costs and reasonable expenses,
including, without limitation, actual professional fees such as appraisers’,
accountants’, and attorneys’ fees, incurred by the prevailing party therein
shall be paid by the other party, which obligation on the part of the other
party shall be deemed to have accrued on the date of the commencement of such
action and shall be enforceable whether or not the action is prosecuted to
judgment.
 
36.5 Mortgagee Protection.  Tenant shall give Notice to any beneficiary of a
deed of trust or mortgage covering the Premises whose address shall have been
furnished to Tenant of any default on the part of Landlord under this Lease, and
shall offer such beneficiary or mortgagee a reasonable opportunity to cure the
default, including time to obtain possession of the Premises by power of sale or
a judicial foreclosure if necessary to effect a cure.
 
36.6 Definition of Landlord.  The term “Landlord”, as used in this Lease, so far
as covenants or obligations on the part of Landlord are concerned, shall be
limited to mean and include only the owner or owners, at the time in question,
of the fee title of the Premises or the lessees under any ground lease, if
any.  In the event of any transfer, assignment or other conveyance or transfers
of any such title, the original landlord herein named (and in case of any
subsequent transfers or conveyances, the then grantor) shall be automatically
freed and relieved from and after the date of such transfer, assignment or
conveyance of all liability as respects the performance of any covenants or
obligations on the part of Landlord contained in this Lease thereafter to be
performed.  Without further agreement, the transferee of such title shall be
deemed to have assumed and agreed to observe and perform any and all obligations
of Landlord hereunder, during its ownership of the Premises.  Landlord may
transfer its interest in the Premises without the consent of Tenant and such
transfer or any subsequent transfer shall not be deemed a violation on
Landlord’s part of any of the terms and conditions of this Lease.
 
36.7 Identification of Tenant.  If more than one person or entity executes this
Lease as Tenant:  (a) each of them shall be jointly and severally liable for
observing and performing of all of the terms, covenants, conditions, provisions
and agreements of this Lease to be observed and performed by Tenant, and (b) the
term “Tenant” as used in this Lease shall mean and include each of them jointly
and severally.  The act of or Notice from, or Notice or refund to, or the
signature of any one or more of them, with respect to the tenancy of this Lease,
including but not limited to any renewal, extension, expiration, termination or
modification of this Lease, shall be binding upon each and all of the persons
executing this Lease as Tenant with the same force and effect as if each and all
of them had so acted, so given or received such Notice or refund, or so signed.
 
 
- 37 -

--------------------------------------------------------------------------------

 
36.8 Force Majeure.  Each party shall have no liability whatsoever to the other
party on account of:  (a) the inability of such party to fulfill, or any delay
in fulfilling, any of its obligations under this Lease by reason of strike,
other labor trouble, governmental preemption or priorities or other controls in
connection with a national or other public emergency, or shortages of fuel,
supplies or labor resulting therefrom, inclement weather, casualty, earthquake,
war, riot, civil commotion, terrorism or any other cause, whether similar or
dissimilar to the above, beyond such party’s reasonable control (financial
condition excepted); or (b) any failure or defect in the supply, quantity,
character, or maintenance of electricity, water, intrabuilding network telephone
and data cable service, or other service furnished to the Premises by reason of
any requirement, act or omission of the public utility or others furnishing the
Building with such service, or for any other reason, whether similar or
dissimilar to the above, beyond such party’s reasonable control.  If this Lease
specifies a time period for performance of an obligation of such party, that
time period shall be extended by the period of any delay in such party’s
performance caused by any of the events of force majeure described
above.  Notwithstanding the foregoing, nothing in this Section 36.8 shall
relieve Tenant from the obligation to pay any Rent or extend the time for
payment of any Rent.
 
36.9 Terms and Headings.  The words “Landlord” and “Tenant” as used herein shall
include the plural as well as the singular.  Words used in any gender include
other genders.  The Article and Section headings of this Lease are not a part of
this Lease and shall have no effect upon the construction or interpretation of
any part hereof.
 
36.10 Examination of Lease.  Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or option for lease,
and it is not effective as a lease or otherwise until execution by and delivery
to both Landlord and Tenant.
 
36.11 Time.  Time is of the essence with respect to the performance of every
provision of this Lease in which time is a factor.
 
36.12 Prior Agreement; Amendments.  This Lease contains all of the agreements of
the parties hereto with respect to any matter covered or mentioned in this
Lease, and no prior agreement or understanding pertaining to any such matter,
written or verbal, shall be effective for any purpose.  No provisions of this
Lease may be amended or added to except by an agreement in writing signed by the
parties hereto or their respective successors-in-interest.
 
36.13 Severability.  Any provision of this Lease which shall prove to be
invalid, void or illegal shall in no way affect, impair or invalidate any other
provision hereof, and such other provisions shall remain in full force and
effect.
 
36.14 Recording.  Tenant shall not record this Lease or a short form memorandum
hereof without the consent of Landlord (in its sole and absolute discretion),
which consent may be conditioned upon Tenant’s delivery to Landlord of a fully
executed quitclaim releasing Tenant’s interest in the Premises, the Project or
any portion thereof.
 
36.15 Modification for Lenders.  If, in connection with obtaining construction,
interim or permanent financing for the Project the lender shall request
reasonable modifications in this Lease as a condition to such financing, Tenant
will not unreasonably withhold, delay or condition its consent thereto, provided
that such modifications do not materially increase the obligations or costs of
Tenant hereunder or materially adversely affect the leasehold interest hereby
created or Tenant’s rights hereunder.
 
36.16 Financial Statements.  At any time during the Term of this Lease, Tenant
shall, upon ten (10) days’ Notice from Landlord, provide Landlord with its
current financial statements and financial statements of the two (2) years prior
to the year in which Landlord’s Notice was given (together with, if Tenant's
obligations under this Lease are guaranteed, the guarantor's current financial
statements and financial statements of the two (2) years prior to the year in
which Landlord’s Notice was given).  Such statements shall be prepared in
accordance with generally accepted accounting principles and, if such is the
normal practice of Tenant, shall be audited by an independent certified public
accountant.  All financial statements shall be certified as true and correct by
Tenant’s chief financial officer and Tenant agrees that Landlord may share such
financial statements with prospective lenders or purchasers of the Property.  So
long as Tenant’s financial information is publicly available, this Section 36.16
shall not apply, but only to the extent such publicly available financial
information meets the requirements of this Section 36.16.
 
 
- 38 -

--------------------------------------------------------------------------------

 
36.17 Quiet Enjoyment.  Landlord covenants and agrees with Tenant that, upon
Tenant paying the Rent required under this Lease and performing all of the
covenants and provisions on Tenant’s part to be observed and performed under
this Lease, Tenant shall during the Term, peaceably and quietly have, hold and
enjoy the Premises in accordance with this Lease without interference by any
persons lawfully claiming by or through Landlord.  The foregoing covenant is in
lieu of any other covenant express or implied.
 
36.18 Tenant as Corporation, Partnership or Limited Liability Company.  If
Tenant is a corporation, partnership or limited liability company, Tenant and
the persons executing this Lease on behalf of Tenant represent and warrant that
it is an entity duly qualified to do business in California and that the
individuals executing this Lease on Tenant’s behalf are duly authorized to
execute and deliver this Lease on its behalf, in the case of a corporation, in
accordance with its by-laws and with a duly adopted resolution of the board of
directors of Tenant, a copy of which shall be delivered to Landlord upon
Landlord’s request, in the case of a partnership, in accordance with the
partnership agreement and the most current amendments thereto, if any, copies of
which shall be delivered to Landlord upon execution hereof by Tenant, and, in
the case of a limited liability company, in accordance with its governing
documents and any documents required thereby, copies of which shall be delivered
to Landlord upon execution hereof by Tenant, and that this Lease is binding upon
Tenant in accordance with its terms.
 
36.19 CASp Disclosure.  For purposes of Section 1938 of the California Civil
Code, Landlord hereby discloses to Tenant that the Building Common Areas,
Project Common Areas and Premises, as of the date of this Lease, have not been
inspected by a Certified Access Specialist (CASp), as that term is defined in
California Civil Code Section 55.52.
 
36.20 Early Access.  Following not less than twenty-four (24) hours notice to
Landlord and upon receipt of written approval by Landlord (which shall not be
unreasonably withheld or delayed), Landlord shall permit Tenant and its agents
to enter the Premises no less than seven (7) days prior to the Delivery Date for
the sole purpose of installing, at Tenant’s sole cost and expense, its
furniture, data and telecommunications wiring and equipment in the
Premises.  Any such entry shall be in a manner and upon terms and conditions and
at times satisfactory to Landlord’s representative.  The foregoing license to
enter the Premises prior to the Delivery Date is, however, conditioned upon
Tenant’s contractors and their subcontractors and employees working in harmony
and not interfering with the work being performed by Landlord.  If at any time
such entry shall cause disharmony or interfere with the work being performed by
Landlord, this license may be withdrawn by Landlord upon twenty-four (24) hours
written notice to Tenant.  Tenant shall be liable for any damages caused by
Tenant's activities at the Premises.  Such license is further conditioned upon
the compliance by Tenant’s contractors with all requirements imposed by Landlord
on third party contractors, including, without limitation, the maintenance by
Tenant and its contractors and subcontractors of workers’ compensation and
public liability and property damage insurance in amounts and with companies and
on forms satisfactory to Landlord, with certificates of such insurance being
furnished to Landlord prior to proceeding with any such entry.  The entry shall
be deemed to be under all of the provisions of this Lease (other than the
obligation to pay Basic Rent).  Landlord shall not be liable in any way for any
injury, loss or damage which may occur to any such work being performed by
Tenant, the same being solely at Tenant’s risk.  All costs and expenses in
connection with or arising out of the performance of any work by Tenant during
such early entry shall be borne by Tenant, and all payments therefor shall be
made by Tenant promptly as they become due.  Tenant shall, at its sole cost and
expense, comply with all applicable laws, ordinances, regulations and policies
governing its work.  Tenant shall defend, indemnify and hold Landlord and its
members, agents, employees, partners, and their respective employees, partners,
officers, directors, agents, representatives, successors and assigns, harmless
from and against any and all suits, claims, actions, losses, costs, liabilities
or expenses (including reasonable attorneys’ fees and claims for workers’
compensation) to the extent arising out of or in connection with any and all
work performed by, for or on behalf of Tenant during such early entry
(including, but not limited to, claims for breach of warranty, personal injury
or property damage).  Landlord shall have the right, in Landlord’s sole and
absolute discretion, to settle, compromise, or otherwise dispose of any and all
suits, claims, and actions against any of the indemnified parties arising out of
or in connection with the work performed by Tenant during any early entry.
Tenant shall coordinate such entry with Landlord's building manager, and such
entry shall be made in compliance with all terms and conditions of this Lease
and the Rules and Regulations attached hereto.
 
 
- 39 -

--------------------------------------------------------------------------------

 
36.21 Temporary Space.  During the period beginning on the first business day
following the mutual execution of this Lease and ending on the Delivery Date,
provided that Tenant is not in default under this Lease, including without
limitation the insurance requirements provided in Section 22.1 above, Tenant
shall have the right to occupy Suite 250 in the Building in its current, as-is
condition.  Tenant shall be subject to all of the terms and conditions of this
Lease, including the Rules and Regulations; provided however, that Tenant shall
have no obligation to pay Basic Rent during such period.  No later than the
fifth (5th) business day following the Delivery Date, Tenant shall surrender
Suite 250 to Landlord in the same condition as received, clean and free of
debris and Tenant's personal property.  Notwithstanding the foregoing, in no
event shall Tenant’s occupancy of Suite 250 extend the Delivery Date or the
Commencement Date or in any way affect Tenant’s obligations with regards to the
Premises.  Tenant hereby acknowledges that Landlord shall not be obligated to
provide or pay for any improvement work or services related to the improvement
of Suite 250.  Tenant also acknowledges that Landlord has made no representation
or warranty regarding the condition of Suite 250.  For purposes of Section 1938
of the California Civil Code, Landlord hereby discloses to Tenant that Suite 250
has not as of the Effective Date been inspected by a Certified Access Specialist
(CASp), as that term is defined in California Civil Code Section 55.52.
 
ARTICLE 37
 
SIGNAGE
 
Landlord retains absolute control over the exterior appearance of the Building
and the Project and the exterior appearance of the Premises as viewed from the
Building Common Areas and Project Common Areas.  Tenant will not install, or
permit to be installed, any drapes, furnishings, signs, lettering, designs,
advertising or any items that will in any way alter the exterior appearance of
the Building, the Project or the exterior appearance of the Premises as viewed
from the Building Common Areas and Project Common Areas.  Any sign, advertising,
design, or lettering installed by Tenant shall be considered an Alteration and
shall be subject to the provisions of Article 15; provided that Landlord shall
have the right to withhold its consent to the same in its sole and absolute
discretion.  Subject to the foregoing, Landlord shall, at Landlord’s cost and
expense, (i) install one (1) Building standard tenant suite identification
adjacent to the door to the Premises and (ii) place Tenant’s name in the
Building’s main lobby directory, provided that Landlord shall retain absolute
control over the appearance and design of such suite identification and lobby
directory.  All signage rights granted to Tenant under this Lease are personal,
and may not be assigned or transferred without Landlord’s prior written consent,
which consent Landlord may withhold in its sole and absolute discretion.
 
ARTICLE 38
 
EXECUTIVE ORDER 13224
 
Tenant hereby represents and warrants to Landlord that Tenant is not:  (a) in
violation of any Anti-Terrorism Law (defined below); (b) conducting any business
or engaging in any transaction or dealing with any Prohibited Person (defined
below), including, without limitation, the making or receiving of any
contribution of funds, goods or services to or for the benefit of any Prohibited
Person; (c) dealing in, or otherwise engaging in any transaction relating to,
any property or interest in property blocked pursuant to Executive Order No.
13224; (d) engaging in or conspiring to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate any of
the prohibitions set forth in any Anti-Terrorism Law; or (e) a Prohibited
Person, nor are any of its partners, members, managers, officers or directors a
Prohibited Person.  As used herein, “Anti-Terrorism Law” is defined as any law
relating to terrorism, anti-terrorism, money laundering or anti-money laundering
activities, including, without limitation, Executive Order No. 13224 and Title 3
of the USA Patriot Act.  As used herein “Executive Order No. 13224” is defined
as Executive Order No. 13224 on Terrorist Financing effective September 24,
2001, and relating to “Blocking Property and Prohibiting Transactions With
Persons Who Commit, or Support Terrorism.”  “Prohibited Person” is defined
as:  (i) a person or entity that is listed in the Annex to Executive Order
13224; (ii) a person or entity with whom Tenant or Landlord is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law; or
(iii) a person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website,
http://www.treas.gov/ofac/t11sdn.pdf or at any replacement website or other
official publication of such list.  “USA Patriot Act” is defined as the “Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001” (Public Law 107-56).
 
 
- 40 -

--------------------------------------------------------------------------------

 
ARTICLE 39
 
WAIVER OF JURY TRIAL
 
TO THE EXTENT PERMITTED BY LAW, LANDLORD AND TENANT WAIVE THE RIGHT TO A TRIAL
BY JURY.
 
ARTICLE 40
 
TENANT REPRESENTATIONS.
 
Tenant represents and warrants to Landlord as of the date hereof and continuing
thereafter as follows:
 
(a)           The execution and delivery of this Lease by Tenant will not result
in a breach of the terms or provisions of, or constitute a default (or a
condition that, upon notice or lapse of time, or both, would constitute a
default) under its organizational documents or any indenture, agreement, or
obligation by which Tenant is bound, and will not constitute a violation of any
law, orders rule or regulation applicable to Tenant.
 
(b)           The person executing this Lease on Tenant’s behalf is duly
authorized to so act; that Tenant is duly organized, is qualified to do business
in the jurisdiction in which the Building is located, is in good standing under
the laws of the state of its organization and the laws of the jurisdiction in
which the Building is located, and has the power and authority to enter into
this Lease; and that all action required to authorize Tenant and such person to
enter into this Lease has been duly taken.
 
(c)           Tenant is in compliance with all applicable anti-money laundering
laws, including, without limitation, the USA Patriot Act, and the laws
administered by the United States Treasury Department’s Office of Foreign Assets
Control, including, without limitation, the Executive Order.  Tenant is not
owned or controlled directly or indirectly by any person or entity, on the SDN
List published by the United States Treasury Department’s Office of Foreign
Assets Control and Tenant is not a person otherwise identified by government or
legal authority as a person with whom a U.S. Person is prohibited from
transacting business.  As of the date hereof, a list of such designations and
the text of the Executive Order are published under the internet website address
www.ustreas.gov/offices/enforcement/ofac.
 
[signatures on following page]
 
 
- 41 -

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Lease as of the date written
below.
 
LANDLORD:
OT9 OWNER, LLC,
 
a Delaware limited liability company
         
By: /s/ Diego Rich
 
Name: Diego Rich
 
Its: Vice President
     
Date:  8-18-2014
           



TENANT:
SIGNAL GENETICS, INC.,   a Delaware corporation               By:
/s/ Tamara A. Seymour
        Its:
CFO
        Date:
8-13-14
             
By:
 
       
Its:
 
       
Date:
 

 
 
 
- 42 -


--------------------------------------------------------------------------------